




LEASE
FACE PAGE


LEASE DATE:
October 15, 2012
LANDLORD:
RDU Center III LLC, a North Carolina limited liability company
LANDLORD'S NOTICE ADDRESS:
610 East Morehead Street
Suite 250
Charlotte, NC 28202
Attn: Gregg Sandreuter


ALL PAYMENTS SHOULD BE MAILED TO:


RDU Center III LLC
c/o Beacon Partners
610 East Morehead Street
Suite 260-AR
Charlotte, NC 28202


TENANT:
Extreme Networks, Inc., a Delaware corporation
TENANT'S NOTICE ADDRESS:
2121 RDU Center Drive
Suite 100
Morrisville, NC 27560


With a copy to:


Extreme Networks
3585 Monroe Street
Santa Clara, CA 95051
Attn: General Counsel
PROJECT:
That certain building known as RDU Center III (“Project”), with an address of
2121 RDU Center Drive, Morrisville, North Carolina 27560 and consisting of
approximately 114,518 rentable square feet.
PREMISES:
Shall be deemed to be 56,218 rentable square feet (“SF”), located at 2121 RDU
Center Drive, Suite 100 and Suite 400 and more particularly described in Exhibit
“A” (“Premises”).
TERM:
A period of ninety-four (94) months, beginning on the Commencement Date and
ending as set forth in Section 1.3 of this Lease.
ANNUAL BASE RENT:
Initially $20.90 per SF totaling $1,174,956.20, subject to increases as set
forth in Exhibit C of this Lease. This Annual Base Rent amount excludes
electricity used to service the Premises, which shall be separately metered by
Landlord and which electricity cost shall be paid by Tenant. See Paragraph 11.
MONTHLY BASE RENT:
Initially $97,913.02, subject to increases as set forth in Exhibit C of this
Lease.





--------------------------------------------------------------------------------




SECURITY DEPOSIT:
N/A
PROPORTIONATE SHARE:
49.09%.
BASE EXPENSE STOP:
Operating Expenses incurred during the calendar year 2013 (“Base Expense Stop”)
 
 



LEASE
This Lease including the Face Page and all exhibits and attachments hereto
(“Lease”) is made and entered into as of the date set forth on the Face Page, by
and between RDU Center III LLC, a North Carolina limited liability company
(hereinafter referred to as “Landlord”), and Extreme Networks, Inc., a Delaware
corporation (hereinafter referred to as “Tenant”).
SECTION 1.
PREMISES, PROPORTIONATE SHARE AND TERM
1.1Premises. Landlord hereby demises and leases to Tenant, and Tenant hereby
accepts and leases from Landlord the Premises (defined on the Face Page of this
Lease) together with all rights, privileges, easements, appurtenances, and
amenities belonging to or in any way pertaining to the Premises.
1.2Proportionate Share. Tenant's proportionate share (“Proportionate Share”)
shall be equal to a fraction which has as its numerator the SF of the Premises
and as its denominator the total SF of the Project. Tenant's Proportionate Share
is shown on the Face Page of this Lease. Should the SF of the Project change at
any time during the Term, as a result of a recalculation, reconfiguration or
addition to the Project by Landlord, Landlord shall notify Tenant in writing of
the new SF of the Project and Tenant's new Proportionate Share, which new
Proportionate Share shall replace the Proportionate Share in effect at such time
and shall be used for all relevant calculations under this Lease.
1.3Term. The term of this Lease (“Term”) shall begin on the Commencement Date
(as hereinafter defined) and end at midnight on the day that is ninety-four (94)
months thereafter, provided, however, that in the event the Commencement Date is
a date other than the first day of a calendar month, the Term shall end at
midnight on the last day of the calendar month which is ninety-four (94) months
after the Commencement Date. For the purposes of this Lease any reference to
“days” shall be deemed to refer to calendar days unless specifically noted as
“business days”.
1.4Commencement Date. The commencement date (“Commencement Date”) of this Lease
shall be the earlier to occur of (i) Substantial Completion of the Tenant Work
and Tenant's completion of installation of fixtures, furniture, office
equipment, cabling and other items necessary for Tenant to conduct its business
or (ii) January 1, 2013.
1.5Possession. Landlord shall deliver the Premises to Tenant immediately
following the execution and delivery of this Lease by both parties, so Tenant
can commence the Tenant Work in accordance with Exhibit “B.” The Premises shall
be delivered to Tenant in the condition described on Exhibit “B-1”. Landlord
represents and warrants to Tenant that Landlord has not received a notice of
violation from any governmental authority with respect to any law or regulation
applicable to the Premises-and, to Landlord's actual knowledge without
investigation, there are no such violations. Tenant acknowledges that no
representations or warranties as to the condition or repair of the Premises have
been made by Landlord, unless such are expressly set forth in this Lease.




--------------------------------------------------------------------------------




Taking of possession of the Premises by Tenant shall be deemed conclusively to
establish that Landlord has delivered the Premises in accordance with the
provisions of Exhibit “B” and that the Premises are in good and satisfactory
condition, as of such date of possession.
SECTION 2.
MONTHLY BASE RENT AND ADDITIONAL RENT
2.1Monthly Base Rent. Tenant agrees to pay to Landlord Monthly Base Rent (as
defined on the Face Page of this Lease) for the Premises, in advance, without
demand, deduction or set off, for the entire Term. Each installment of Monthly
Base Rent shall be due and payable on or before the first day of each calendar
month during the Term. The payment for any fractional calendar month at the
commencement or end of the Term shall be prorated.
2.2Additional Rent. Any payments due Landlord hereunder with respect to
Operating Expenses (as defined in Section 5 of this Lease), or any other payment
or reimbursement other than Monthly Base Rent shall be defined as additional
rent (“Additional Rent”). Payments of Additional Rent shall be due and payable
within twenty (20) days of the date of Landlord's invoice to Tenant unless
specified otherwise in Section 5 of this Lease.
2.3Payment Address. All Monthly Base Rent, Additional Rent and other payments
required to be made by Tenant to Landlord hereunder shall be payable to Landlord
at the address set forth on the Face Page of this Lease or at such other address
as Landlord may specify from time to time by written notice. Tenant's obligation
to pay Monthly Base Rent, Additional Rent and other amounts to Landlord under
the terms of this Lease shall not be deemed satisfied until such payments have
been actually received by Landlord. In the event that any check, draft or other
instrument of payment given by Tenant is dishonored for any reason, Tenant
agrees to pay to Landlord the sum of $50.00 on demand in addition to any Late
Payment Charge that may be due.


SECTION 3.
LATE PAYMENT CHARGE AND SECURITY DEPOSIT
3.1Late Payment. In the event that any installment of Monthly Base Rent or
Additional Rent or any other payment or reimbursement due hereunder is not
received by Landlord within seven (7) days of the date when such payment or
reimbursement is due, Tenant shall pay to Landlord on demand a late charge
(“Late Payment Charge”) in an amount equal to five percent (5.0%) of such
payment or reimbursement. The provision for such Late Payment Charge shall be in
addition to all of Landlord's other rights and remedies hereunder or at law and
shall not be construed as liquidated damages or as limiting Landlord's remedies
in any manner. Notwithstanding the foregoing, Landlord agrees to waive the first
such Late Payment Charge in any twelve (12) calendar month period, provided
Landlord receives the Late Payment within five (5) business days after
Landlord's written notice to Tenant that the Late Payment has not been received
(the written notice of such Late Payment may include notice by email that is
sent jointly to Accounts Payable at dzhang@extremenetworks.com and Allan
Brenneis at albrenneis@extremenetworks.com for the purposes of this Section
3.1).
3.2Security Deposit. Intentionally Omitted.


SECTION 4.
SURRENDER OF PREMISES AND HOLDOVER
4.1Surrender of Premises. Upon the expiration or termination of this Lease or
the termination of Tenant's right of possession of the Premises, Tenant shall
surrender and vacate the Premises immediately and deliver possession thereof to
Landlord in a clean, good and tenantable condition, ordinary wear and tear and
damage by fire or other casualty or condemnation excepted. Without limiting the
generality of the foregoing, Tenant's signage, including façade signage, shall
be removed by Tenant and any damage caused thereby repaired by Tenant prior to
possession of the Premises being delivered to Landlord. If the Premises




--------------------------------------------------------------------------------




are not surrendered in the condition required herein, Landlord may undertake all
necessary cleaning, trash removal and repair work, including, without
limitation, removal of Tenant's equipment (including telecommunications
equipment and wiring) and fixtures, all at the expense of Tenant, which expense
Tenant shall pay on demand by Landlord. Without limiting its remedies, Landlord
may apply any Security Deposit of Tenant against the cost of such work. Upon any
termination which occurs other than by reasons of Tenant's default, prior to
such termination Tenant shall be entitled to remove from the Premises all
unattached and movable trade fixtures and personal property of Tenant without
credit or compensation from Landlord, provided Tenant immediately shall repair
all damage resulting from such removal and shall restore the Premises to a good
and tenantable condition. If Tenant shall fail to remove any unattached and
movable trade fixtures and personal property which Tenant is entitled to remove
prior to any termination, Landlord may remove the same without any liability to
Tenant. Any fixtures and personal property not so removed upon the vacancy of
the Premises by Tenant shall be conclusively presumed to have been abandoned by
Tenant, and to the extent Landlord elects to accept the same, title to such
property shall pass to Landlord without any payment or credit. Landlord may, at
its option and at Tenant's expense, store and/or dispose of any such property
remaining in the Premises.
4.2Holdover. Tenant will, at the termination of this Lease by lapse of time or
otherwise, yield up immediate possession of the Premises to Landlord with all
repairs and maintenance required herein to be performed by Tenant completed. If
Tenant remains in possession after such termination without Landlord's written
consent, such holdover shall not be deemed to be a renewal of this Lease but
shall be deemed to create a month-to-month term which may be terminated by
either party on the thirtieth (30th) day after written notice is delivered to
the other party. In the event that any such holdover exists, all of the terms
and provisions of this Lease shall be applicable during such holdover period,
except that Tenant shall pay Landlord from time to time upon demand, as rent for
the period of any holdover, an amount equal to one hundred fifty percent (150%)
of the Monthly Base Rent and Operating Expenses in effect on the termination
date (excluding, however, Monthly Base Rent attributable to the amortization of
the Optional Allowance), computed on a daily basis for each day of the holdover
period. Tenant agrees to indemnify, defend and hold Landlord harmless from any
and all claims, loss or damage arising from Tenant's holdover.


SECTION 5.
TAXES, INSURANCE EXPENSE, AND OPERATING EXPENSES
5.1Operating Expenses Defined. The charges outlined in this Section 5, relating
to the operation, maintenance and repair of the Project shall be referred to
collectively as operating expenses (“Operating Expenses”). Operating Expenses
shall include without limitation all taxes, assessments and governmental charges
of any kind or nature whatsoever levied or assessed against the Project and any
land, buildings or other improvements located on the property of which the
Project is a part (“Property”), by any municipality, county, or other
governmental authority (“Taxes”), the Insurance Expense (as such term is defined
in Section 14.1 of this Lease) and any costs and expenses associated with the
operation, maintenance, repair or replacement (including parts) of, without
limitation: water and sewer services, electricity and natural gas, janitorial
services, interior and exterior window washing, pest control, landscaping,
irrigation and lawn maintenance, rubbish removal, sidewalks, curbs and gutters,
parking lots and driveways, common area lighting, heating, air conditioning and
ventilation systems, common signs for the Project, common area and exterior
painting, security services, property management services (including
administrative and operating costs but not to exceed four percent (4%) of the
gross rents (including Monthly Base Rent and Operating Expenses or the
equivalent) for the Project), snow and ice removal, fire alarm monitoring,
miscellaneous maintenance and repair expenses, fees or dues paid to any property
owner's association, any and all storm water related fees and charges and any
other fees or charges levied against the Project by an agency or other authority
having jurisdiction, an onsite management office not to exceed five hundred
(500) square feet and a reasonable overhead charge for the administration of all
such work to the extent included in the property management services that are
capped in the parenthetical clause above.




--------------------------------------------------------------------------------




5.2Payment of Operating Expenses and Base Expense Stop (as defined on the Face
Page of this Lease). In any one calendar year during the Term, any part thereof
or any renewal or extension thereof, (a) Landlord shall pay Operating Expenses
for the Building up to a maximum amount equal to the Base Expense Stop (as
adjusted in accordance with Section 5.7 below), and (b) Tenant shall pay to
Landlord, in addition to Monthly Base Rent, Additional Rent equal to Tenant's
Proportionate Share of all Operating Expenses in excess of the Base Expense
Stop.
5.3Monthly Payments. Landlord shall reserve the right to require Tenant to pay
monthly, as Additional Rent (due and payable in advance on the first day of each
month), an amount which shall equal one-twelfth (1/12th) of Tenant's
Proportionate Share of the excess Operating Expenses (as reasonably estimated by
Landlord) for the current year.
5.4Annual Reconciliation. Within one hundred twenty (120) days after the
completion of each calendar year during the Term, Landlord shall provide written
notice to Tenant of the actual amount of Operating Expenses for such calendar
year, and if applicable, the calculation of Tenant's Proportionate Share of such
Operating Expenses in excess of the Base Expense Stop owed by Tenant (the
“Statement”). In the event that Tenant's payments during such calendar year were
less than Tenant's Proportionate Share of Operating Expenses in excess of the
Base Expense Stop or in the event that Landlord did not elect to have Tenant
make monthly payments of Additional Rent to Landlord, then Tenant shall pay to
Landlord, within twenty (20) days receipt by Tenant of this written notice from
Landlord, as Additional Rent an amount equal to Tenant's Proportionate Share of
all Operating Expenses attributable to the Premises in excess of the Base
Expense Stop, as determined on a square foot basis. In the event that the
Statement shows that Tenant has paid more than the actual amount of Operating
Expenses for such calendar year, then Landlord shall either apply such excess to
the next payment of Operating Expenses by Tenant or promptly refund such excess
amount to Tenant.
5.5Proration. If the first year and/or the final year of the Term do not
coincide with the calendar year, all of Tenant's obligations hereunder to pay
Tenant's Proportionate Share of Operating Expenses in excess of the Base Expense
Stop for such year(s) shall be prorated.
5.6Final Year Adjustments. Prior to the expiration or earlier termination of
this Lease, Landlord shall have the option to update its estimate of Operating
Expenses for the calendar year of such expiration or termination, and Tenant
shall pay to Landlord the amount, so estimated by Landlord, of Tenant's
obligation hereunder for Tenant's Proportionate Share of Operating Expenses for
the year in which the Lease expires or terminates. All such amounts shall be
used and held by Landlord for payment of such obligations of Tenant hereunder,
with Tenant being liable for any additional costs therefor upon demand by
Landlord, or with any excess to be returned to Tenant after all such obligations
have been determined and satisfied, as the case may be.
5.7Other Adjustments. If the Project is not ninety-five percent (95%) occupied
during all or any portion of the year (including, but not limited to, the
calendar year 2013 for purposes of the Base Expense Stop), Landlord shall make
an appropriate adjustment in accordance with industry standards and generally
accepted accounting principles, consistently applied, to the Operating Expenses
for such year to determine what the Operating Expenses would have been for such
year if the Project had been ninety-five percent (95%) occupied. Such
adjustments shall be made by Landlord by increasing those costs included in the
Operating Expenses which, according to industry practice but depending on the
specific situation of the Project, vary based upon the level of occupancy of the
Project (i.e., janitorial contract, electricity and management fee) and this
adjusted amount shall be used as the Operating Expenses for all calculations
hereunder.


SECTION 6.
USE AND COMPLIANCE
The Premises shall be used and occupied for office space and electronic
laboratory space and for any other legally permitted use (provided that such
other legally permitted use is not in violation of any exclusive use or
non-compete clauses contained in any lease existing on the Commencement Date or
later entered into




--------------------------------------------------------------------------------




with tenants of the Project in industries unrelated to Tenant's primary business
at the time of the entering into of the exclusive use or non-compete clause or
tenants of the office park in which the Project is located) only and for no
other purpose without the prior written consent of Landlord. Outside storage,
including without limitation, trucks and other vehicles, is prohibited without
Landlord's prior written consent. Tenant covenants that it (i) shall comply with
all governmental laws, ordinances and regulations (including specifically all
zoning, access, and safety regulations) applicable to the operation of Tenant's
business or use of the Premises, (ii) shall promptly comply with all
governmental orders and directives for the correction, prevention and abatement
of any violations and any nuisances in, upon or connected with the Premises and
that are within the control of Tenant, all at Tenant's sole expense, (iii) shall
not permit nor take any action, which would constitute a nuisance or would
disturb or endanger any other tenants or occupants of the Project or
unreasonably interfere with their use of their respective premises or the common
areas of the Project and (iv) shall abide by and conform to the Rules and
Regulations attached hereto as Exhibit “D” and such further reasonable rules and
regulations as Landlord may from time to time make or adopt for the care of the
Project or the comfort and welfare of the Project's occupants as long as such
are enforced in a non-discriminatory manner.


SECTION 7.
HAZARDOUS SUBSTANCES
7.1Definitions. As used in this Section, “Hazardous Substance” means any
pollutant, contaminant, toxic or hazardous substance, hazardous waste, dangerous
substance, potentially dangerous substance, noxious substance, hazardous,
ignitable, explosive, toxic or radioactive material, urea formaldehyde foam
insulation, asbestos, PCBs, petroleum products or any other substances the
removal of which is required, or the manufacture, production, generation, use,
maintenance, disposal, treatment, storage, transfer, handling or ownership of
which is restricted, prohibited, regulated or penalized, by any federal, state
or local statute, law, regulation or other legal requirement now or at any time
hereafter in effect, including but not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act (U.S.C. 9601 et. seq.),
the Hazardous Materials Transportation Act (49 U.S.C. 1801 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. 6901 et. seq.), the Federal
Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Clean Air Act (42
U.S.C. 7401 et seq.), the Toxic Substances Control Act, as amended (15 U.S.C.
2601 et seq.), and the Occupational Safety and Health Act (29 U.S.C. 651 et
seq.), as these laws and legal requirements have been or are in the future
amended or supplemented.
7.2Covenants. Tenant shall not use or permit others to use, the Premises or any
other part of the Project for the production, generation, manufacture,
treatment, transportation, storage or disposal of any Hazardous Substance,
except for minor amounts thereof commonly used for office purposes (e.g.,
white-out, copier toner) and other substances used with the prior written
consent of Landlord and both in compliance with any and all applicable legal
requirements. Tenant covenants with Landlord that it will: (i) deliver promptly
to Landlord true and complete copies of all notices received by Tenant from any
governmental authority with respect to the generation, storage or use by Tenant
of any Hazardous Substance (whether or not on or in the Premises); (ii) permit
entry onto the Premises by Landlord or Landlord's representatives at any
reasonable time and on at least twenty-four (24) hours prior notice (except in
the case of an emergency, in which case notice may be given after the entry) to
verify Tenant's compliance with the provisions of this Section 7 and to monitor
Tenant's generation, storage or use of any Hazardous Substance, including, but
not limited to the performance of testing required by Landlord, any governmental
agency or lender to determine the status of any Hazardous Substance on or in the
Premises; (iii) pay to Landlord as Additional Rent, all of Landlord's actual
costs and expenses in connection with such entries, verification, monitoring and
testing as well as the reporting therefor if it is determined that Tenant is in
violation of its obligations under this Section 7.2; and (iv) complete fully,
truthfully and promptly any questionnaires sent by Landlord with respect to
Tenant's generation, storage or use of any Hazardous Substance.




--------------------------------------------------------------------------------




7.3Indemnity. Tenant hereby indemnifies, defends and holds harmless Landlord
from and against any and all liabilities, expenses (including, without
limitation, court costs and reasonable attorney fees), demands, damages, costs,
losses, clean-up costs, actions, causes of action, claims for relief, penalties,
fines and charges incurred, assessed, resulting from or arising out of the
presence of any Hazardous Substance on, in or under the Premises or the Property
(and any off-site property when such Hazardous Substance emanated from the
Premises) resulting from the activities, operations or occupancy of Tenant or
any act or omission of Tenant or Tenant's employees, agents, visitors or
invitees, regardless of whether Landlord shall have consented to, approved of or
had notice of such act or omission or the presence of such Hazardous Substance.
The provisions of this Section 7.3 shall survive the expiration or earlier
termination of this Lease.


SECTION 8.
LANDLORD'S REPAIRS AND MAINTENANCE
Landlord shall repair and maintain in good order and condition, reasonable wear
and tear excepted, the common areas, foundations, structural components and
exterior walls of the Project, along with the elevators, the electrical,
plumbing, mechanical, fire protection and heating, air conditioning and
ventilation systems and any other repair, maintenance or replacement for the
Project included in the definition of Operating Expenses in Section 5.1,
provided, however that Tenant shall repair and pay for any damage caused by the
negligence of Tenant or Tenant's employees, agents, visitors or invitees, or
caused by Tenant's default hereunder. All costs associated with the repair and
maintenance obligations of Landlord under this Section, including the
replacement of Project standard fluorescent light tubes in the Premises shall be
included in and constitute Operating Expenses.


SECTION 9.
TENANT'S REPAIRS AND MAINTENANCE
9.1Tenant's Responsibility. Tenant shall maintain the Premises in good repair
and in a clean, attractive and first class condition. Except as provided in
Section 8 of this Lease, Landlord shall have no maintenance obligations
concerning the Premises and no obligations to make any repairs or replacements
in, on or to the Premises, and Tenant shall assume the full and sole
responsibility for the condition, operation, repair, replacement and maintenance
of the Premises, including all improvements through the Term except as
specifically set forth in Section 8.
9.2Litter and Damage. If Tenant is identified as being responsible for excessive
litter or an unsightly mess outside of the Premises or for any damage to the
common areas of the Project or the Property (such as an obstruction of a common
sewer line, damage to concrete or asphalt paving, damage to the landscaping or
grounds, etc.), then Tenant, as Landlord shall reasonably determine, shall pay
as Additional Rent the entire cost to clean up such litter or mess and repair or
replace such damage.


SECTION 10.
INSPECTION
10.1Entry. Landlord and Landlord's agents and representatives shall have the
right to enter and inspect the Premises in the event of an emergency and at any
reasonable time for janitorial services or otherwise on at least twenty-four
(24) hours' notice (except in the case of emergency, in which case notice may be
after the fact) for the purpose of inspecting same or to make any repairs as may
be permitted or required to be made by Landlord under the terms of this Lease.
During the period that is six (6) months prior to the end of the Term, Landlord
and Landlord's agents and representatives shall have the right to enter the
Premises during business hours with the prior approval of Tenant, which approval
shall not be unreasonably withheld or delayed, for the sole purpose of showing
the Premises and shall have the right to erect on or in front of the Premises, a
suitable sign indicating the Premises are available.
10.2Inspection on Termination. Upon the expiration or earlier termination of
this Lease, Tenant shall give written notice to Landlord prior to vacating the
Premises and shall arrange to meet with Landlord




--------------------------------------------------------------------------------




for a joint inspection of the Premises prior to vacating for purposes of
determining Tenant's responsibility for repairs and restorations.


SECTION 11.
SERVICES AND UTILITIES
11.1Services Provided. Landlord shall furnish the following services to the
Project: (i) heating and air conditioning in the appropriate season during the
hours noted in Section 11.2 below, (ii) janitorial and general cleaning services
prior to each “Business Day” which is defined as Mondays, Tuesdays, Wednesdays,
Thursdays and Fridays except for New Year's Day, Good Friday, Memorial Day, July
4th, Labor Day, Thanksgiving and Christmas, (iii) passenger elevator service to
all floors of the Project, (iv) reasonable amounts of cold and hot running water
to lavatories and toilets and (v) electricity for the purposes of common areas.
Electricity that serves the Premises for items such as but not limited to
lighting, heating and air conditioning, and general office equipment and power
uses shall be separately metered and paid for by Tenant as Additional Rent.
11.2Heating and Air Conditioning. The hours of operation of the heating and air
conditioning systems in the Project shall be as follows:
Business Days from 7:00 AM to 6:30 PM
Saturday from 8:00 AM to 1:00 PM
There shall be no service provided at other times or on other days


Should Tenant desire heating or air conditioning services for hours before or
after the times noted above in this Section 11.2 or on Sundays or holidays,
Tenant may request such services using Landlord's existing web-based hvac
scheduling service. Landlord shall cooperate with Tenant to create a protocol
with Landlord's property management office to make such after-hours hvac
services available conveniently and promptly. In such event, Tenant shall pay on
demand Landlord's actual cost with no Landlord mark-up for such after-hour use.
11.3Excess Services. To the extent Tenant's usage of any service or utility in
the Premises or Project (other than electricity, which is separately metered)
including without limitation natural gas, water/sewage or janitorial services,
exceeds the normal amounts of such services generally used by tenants in the
Project, Tenant shall pay as Additional Rent the cost for such excess as
reasonably estimated by Landlord. Landlord reserves the right, in the event
Landlord reasonably determines that Tenant's usage level of a utility is
materially disproportionate compared with other tenants in the Project, then
Landlord may (at Landlord's sole discretion) install a separate meter or
submeter for such utility to the Premises and Tenant shall pay to Landlord
monthly the amount that the cost for such utility exceeds the cost that would be
payable on the amount of such utility used by the average tenant. Tenant shall
pay as Additional Rent all charges for the installation of such meter or
submeter.
Notwithstanding anything to the contrary contained herein, Landlord shall
install a separate meter or submeter to measure the electricity used by the
Premises. Tenant shall directly pay the cost of all such electricity to the
applicable utility; or if the account is in Landlord's name, Tenant shall pay as
Additional Rent all electricity charges for the Premises during the Term.
11.4Interruption of Services or Utilities. In no event shall Landlord be liable
for any failure or interruption of any service or utility furnished by Landlord
under this Lease, and no such failure or interruption shall entitle Tenant to
terminate this Lease or abate any payment of Monthly Base Rent or Additional
Rent hereunder. Notwithstanding the foregoing, if any essential service or
utility is interrupted due to a negligent or willful act or omission of
Landlord, Landlord shall use commercially reasonable efforts to restore such
service or utility and should any interruption caused by the negligent or
willful act or omission of Landlord last more than five (5) business days, then
Tenant shall be entitled to a day for day abatement in Monthly Base Rent for
each business day of interruption beginning on the first business day following
the five (5)




--------------------------------------------------------------------------------




business day period set forth above. To the extent Tenant shall be entitled to
abatement of rent because of damage or destruction pursuant to Section 14 or a
taking pursuant to Section 17, then the terms of this Section 11.4 shall not be
applicable.


SECTION 12.
ALTERATIONS
12.1Alterations to Premises. Tenant shall not make any alterations, additions or
improvements (“Alterations”) to the Premises without the prior written consent
of Landlord which consent shall not be unreasonably withheld. All such
Alterations must be made at Tenant's sole cost and expense by a contractor
approved in writing by Landlord and in accordance with any and all applicable
laws, ordinances, regulations and insurance policy provisions. Any Tenant
request to make Alterations to the Premises shall be in writing accompanied with
all construction drawings (and any additional materials reasonably requested by
Landlord) and a review fee of $250.00. Tenant agrees to pay Landlord all
reasonable professional and legal fees incurred by Landlord in connection with
Landlord's review of Tenant's request, whether or not Landlord consents to
Tenant's request. Upon completion of any such Alterations, Tenant will provide
Landlord with a copy of the Certificate of Occupancy issued by the applicable
governmental authority and final lien waivers and contractors' affidavits from
all contractors and subcontractors providing work or materials to the Premises.
Notwithstanding the foregoing, Tenant shall be allowed to make Alterations to
the Premises without the prior consent of Landlord (but with at least ten (10)
days' prior written notice to Landlord and otherwise in compliance with this
Lease) if such alterations: (i) cost less than Fifty Thousand and no/100 Dollars
($50,000.00) in the aggregate; (ii) are not visible from the exterior of the
Premises; and (iii) do not involve or affect any building system (including,
without limitation, electrical, plumbing, or HVAC systems) or structure of the
Project.
12.2Ownership of Alterations; Indemnity. All Alterations erected by Tenant shall
be and remain the property of Tenant during the Term, and Tenant shall, unless
Landlord otherwise elects in writing when consenting to such Alteration, become
the property of Landlord as of the expiration or earlier termination of this
Lease and shall be delivered up to the Landlord with the Premises. If Landlord
notifies Tenant in writing when consenting to an Alteration that it must be
removed at the end of the Term, then Tenant shall remove all such Alterations
erected by Tenant and restore the Premises to its original condition, reasonable
wear and tear excepted, by the expiration or earlier termination of this Lease.
Notwithstanding the foregoing sentence, all shelves, bins, machinery (including
telecommunications equipment and wiring) and trade fixtures installed by Tenant
shall be removed by Tenant prior to the termination of this Lease unless Tenant
notifies Landlord in writing that such items will remain in the Premises, and
Landlord consents in writing, in which event all such items shall become the
property of the Landlord. Upon any such removal, Tenant shall restore the
Premises to its original condition, reasonable wear and tear excepted and shall
repair any damage to the Premises and Project caused by such removal. Tenant
agrees to indemnify, defend and hold Landlord, and its agents and employees
forever harmless against all claims, liabilities and expenses (including
reasonable attorney fees) of every kind, nature and description which may arise
out of or in any way be connected with any of the work described in this Section
12. Notwithstanding anything to the contrary in this Section 12.2 or elsewhere
in this Lease, Tenant shall not be required to remove any of the Initial
Alterations (as defined in Section 3 of Exhibit B attached hereto), except as
specifically provided in Section 11 of Exhibit C attached hereto.


SECTION 13.
SIGNS
Except as otherwise provided herein, Tenant shall not place or permit to be
placed or maintained on any portion of the Project, including on any exterior
door, wall or window of the Project or Premises or within the interior of the
Premises if directly attached to or immediately in the vicinity of and on the
same vertical plane as an exterior window or other transparent opening that
allows visibility from the exterior of the




--------------------------------------------------------------------------------




Premises, any signage or advertising matter of any kind, without the prior
written consent of Landlord which may be arbitrarily withheld. The foregoing
shall not apply to signs or material in the interior of the Premises and not
directly attached to or immediately in the vicinity of and on the same vertical
plane as an exterior window or other transparent opening that allows visibility
from the exterior of the Premises so long as the same are consistent with
Landlord's sign criteria. Landlord shall provide Tenant with a standard listing
in the tenant directory located in the Project lobby at Landlord's cost and a
Project standard decorative sign at the main entrance to the Premises (Tenant
may install additional decorative signs that are consistent with the Project
standard and Landlord's sign criteria). Additionally, Tenant shall be allowed to
place a sign on the façade of the Project above the third (3rd) floor of the
Project consistent with all applicable laws or regulations (as evidenced by all
required permit approvals being obtained); Tenant shall have the exclusive right
to such façade signage during the Term.


SECTION 14.
PROPERTY AND CASUALTY DAMAGE
14.1Insurance. Landlord agrees to maintain full replacement cost insurance
covering the Project with a deductible in an amount reasonably deemed
appropriate by Landlord, insuring against the perils of Fire, Lightning and
Extended Coverage, Vandalism and Malicious Mischief, extended by Special
Extended Coverage Endorsement to insure against all other Risks of Direct
Physical Loss, casualty, liability and business income and such additional
reasonable coverages as the Landlord may elect to further protect its interest
in the Premises and the Project; such coverages and endorsements to be as
defined, provided and limited in the standard bureau forms prescribed by the
insurance regulatory authority for the state of North Carolina for use by
insurance companies admitted in North Carolina for the writing of such insurance
on risks located within North Carolina. Subject to the provisions of Sections
14.4, 14.5 and 14.6 below, such insurance shall be for the sole benefit of
Landlord and under its sole control. Under no circumstances shall such insurance
include nor shall Landlord have any responsibility to insure, repair, or replace
Tenant's personal property, Tenant's fixtures or any Alterations or improvements
made by Tenant to the Premises. Landlord (subject to the provisions of Section
5.1 of this Lease) agrees to pay before they become delinquent, the costs and or
premiums for such policies of insurance (all of which costs or premiums shall
collectively be defined as the “Insurance Expense”).
14.2Adjustments. If any increase in the insurance premiums to be provided by
Landlord under Section 14.1 above is caused by Tenant's particular use of the
Premises (as compared to general office use), then Tenant shall pay to Landlord
as Additional Rent, on demand, the amount of such increase.
14.3Notice of Casualty. If the Project or Premises should be damaged or
destroyed by any peril covered by the insurance to be provided by Landlord under
Section 14.1 above, Tenant shall give immediate written notice thereof to
Landlord.
14.4Substantial Damage. If the Premises should be totally destroyed by any peril
covered by the insurance to be provided by Landlord under Section 14.1 above or
if the Premises should be so damaged thereby that rebuilding or repairs cannot
in Landlord's reasonable estimation be completed within one hundred eighty (180)
days after the date upon which Landlord is notified by Tenant or otherwise
becomes aware of such damage, this Lease shall terminate, and the Monthly Base
Rent and Operating Expenses shall be abated during the unexpired portion of this
Lease, effective upon the date of the occurrence of such damage.
14.5Minor Damage. If the Premises should be damaged by any peril covered by the
insurance to be provided by Landlord under Section 14.1 above, but only to such
extent that rebuilding or repairs can in Landlord's reasonable estimation be
completed within one hundred eighty (180) days after the date upon which
Landlord is notified by Tenant of such damage, this Lease shall not terminate,
and, if there are sufficient insurance proceeds available to complete such
rebuilding or repair, Landlord shall at its sole cost and expense thereupon
proceed with reasonable diligence to rebuild and repair the Premises to
substantially the condition in which the Premises existed prior to such damage,
except that Landlord shall not be required to rebuild,




--------------------------------------------------------------------------------




repair or replace any part of Tenant's personal property, Tenant's fixtures or
any Alterations or improvements made by Tenant to the Premises. If the Premises
are untenantable in whole or in part following such damage, the Monthly Base
Rent and Operating Expenses payable hereunder during the period in which they
are untenantable shall be reduced to such extent as may be fair and reasonable
under all of the circumstances. In the event that Landlord should fail to
complete such repairs and rebuilding within one hundred eighty (180) days after
the date upon which Landlord is notified by Tenant of such damage, Tenant may at
its option terminate this Lease by delivering written notice of termination to
Landlord as Tenant's exclusive remedy, whereupon all rights and obligations
hereunder shall cease and terminate.
14.6Proceeds to Mortgagee. Notwithstanding anything herein to the contrary, in
the event the holder of any indebtedness secured by a mortgage or deed of trust
covering the Premises or the Project requires that the insurance proceeds paid
as a result of a loss covered under the insurance to be provided under the terms
of Section 14.1 above be applied to such indebtedness, then Landlord shall have
the right to terminate this Lease by delivering written notice of termination to
Tenant within fifteen (15) days after such requirement is made by any such
holder, whereupon all rights and obligations hereunder shall cease and
terminate.


SECTION 15.
LIABILITY
15.1Injury to Persons or Property. Landlord shall not be liable to Tenant or
Tenant's employees, agents, patrons or visitors, or to any other person
whomsoever, for any injury to person or damage to property on or about the
Premises except to the extent such injury or damage results from the negligence
or willful misconduct of Landlord or Landlord's employees or agents and Tenant
hereby covenants and agrees that it will at all times indemnify, defend and hold
safe and harmless the Premises, the Landlord, Landlord's employees, agents and
lender(s) from any loss, liability, claim, suit, or expense, including without
limitation attorney fees and damages, both real and alleged, arising out of or
relating to any such damage or injury; except to the extent such injury to
persons or damage to property is caused by the negligence or willful misconduct
of Landlord or Landlord's employees, agents or lenders.
15.2Tenant Insurance. Tenant shall, at Tenant's sole expense, procure and
maintain throughout the Term a policy or policies of (i) commercial general
liability insurance, insuring against all claims, demands or actions arising out
of or in connection with Tenant's liability assumed under this Lease, covering
injury to persons (including death), and property damage (including loss of use
thereof) in the amount of at least $2,000,000 per occurrence with an aggregate
limit of at least $2,000,000.00, and (ii) all risk (special form) property
insurance in an amount equal to the full replacement cost of all Alterations or
improvements made by, for or on behalf of Tenant to the Premises, and all
furniture, fixtures, equipment and other personal property of Tenant located in
the Premises. All such policies procured by Tenant shall be issued by an
insurance company authorized to transact business in North Carolina with a
rating of not less than A: Class VIII by A.M. Best Company. Certified copies of
such policies or valid certificates of insurance evidencing same, naming
Landlord, the Project property manager and (at Landlord's sole discretion)
Landlord's lender(s) as additional insureds, together with a receipt evidencing
payment of premiums therefor, shall be delivered to Landlord prior to the
Commencement Date of this Lease. Upon renewal of any such policies, certified
copies of the renewal policies or valid certificates of insurance evidencing
such renewal (bearing notations evidencing the payment of renewal premiums)
shall be delivered to Landlord. Tenant shall further provide that not less than
thirty (30) days written notice to Landlord before any such policy may be
canceled or changed to reduce insurance provided thereby. If Tenant shall not
comply with this covenant, Landlord may at its option, cause insurance as
aforesaid to be issued, and in such event Tenant agrees to pay the premium for
such insurance promptly upon Landlord's demand.


SECTION 16.
WAIVER OF SUBROGATION




--------------------------------------------------------------------------------




16.1Landlord Waiver. Tenant shall not be responsible or liable to Landlord for
any loss from any event, act or omission to the extent covered by insurance
required to be obtained and maintained by Landlord in connection with the
Project (whether or not such insurance is actually obtained or maintained) or
otherwise covered by the proceeds of such other insurance as is obtained and
maintained by Landlord. Landlord shall cause its policy or policies of insurance
to contain effective waivers of subrogation for the benefit of Tenant.
16.2Tenant Waiver. Landlord and the Project property manager shall not be
responsible or liable to Tenant for any loss, event, act or omission to the
extent covered by insurance required to be obtained and maintained by Tenant
with respect to the Premises and its use and occupancy thereof (whether or not
such insurance is actually obtained or maintained) or otherwise covered by the
proceeds of such other insurance as is obtained and maintained by Tenant. Tenant
shall from time to time provide Landlord with effective waivers of subrogation
by its insurers for the benefit of Landlord and the Project property manager in
a form reasonably satisfactory to Landlord.
16.3Survival. The terms and provisions of this Section 16 shall supersede any
provisions to the contrary contained in this Lease and shall survive the
expiration or earlier termination of this Lease with respect to any occurrences
before the effective date of such termination or expiration.


SECTION 17.
CONDEMNATION
17.1Complete Taking. If the whole or any part of the Premises should be taken
for any public or quasi-public use under governmental law, ordinance or
regulation, or by right of eminent domain, or by private purchase in lieu
thereof and the taking would prevent or materially interfere with the use of the
Premises for the purpose for which it is being used, this Lease shall terminate,
and the Monthly Base Rent and Operating Expenses payable hereunder shall be
abated during the unexpired portion of the Term, effective when the physical
taking of the Premises shall occur.
17.2Partial Taking. If part of the Premises shall be taken for any public or
quasi-public use under any governmental law, ordinance or regulation, or by
right of eminent domain, or by private purchase in lieu thereof, and this Lease
is not terminated as provided in Section 17.1 above, this Lease shall not
terminate, but the Monthly Base Rent and Operating Expenses payable hereunder
during the unexpired portion of the Term shall be reduced to such extent as may
be fair and reasonable under all of the circumstances.
17.3Proceeds. In the event of any such taking or private purchase in lieu
thereof, Landlord shall be entitled to the proceeds arising out of any such
acquisition of the Premises, or portion thereof, under the power of eminent
domain; provided, however, that nothing herein contained shall be construed so
as to prevent Tenant from making a claim for a separate award for any relocation
expense, or for such losses as it may sustain in connection with any items
belonging to Tenant and not a part of the Premises, but Tenant shall in no event
be entitled to compensation for the loss of its leasehold interest in the
Premises.


SECTION 18.
EVENTS OF DEFAULT
The following events shall be deemed to be events of default by Tenant under
this Lease:
18.1Tenant shall fail to pay any installment of Monthly Base Rent or Additional
Rent herein reserved when due, or any other reimbursement, Late Payment Charge
or payment to Landlord required herein when due, and such failure shall continue
for a period of seven (7) days from the date such payment was due; provided
however, before placing Tenant in default, Landlord agrees to give Tenant
written notice (which written notice may be made by facsimile for the purposes
of this Section 18.1) of any such failure to make a required monetary payment (a
“Required Payment”) when due two (2) times in any twelve (12) month period. Upon
receipt of said notice, Tenant shall deliver via bona fide overnight carrier the
Required Payment to Landlord within three (3) business days. Notwithstanding the
foregoing, if Tenant shall fail to:




--------------------------------------------------------------------------------




(i) deliver the Required Payment in three (3) business days, or (ii) pay any
Monthly Base Rent, Additional Rent or other sum of money payable under this
Lease after the same is due hereunder and any applicable grace period has
expired a third (3rd) time in any twelve (12) month period, then notwithstanding
the fact that such previous failures to make a Required Payment may have been
cured by Tenant, any further failure to make a Required Payment after the same
is due and any applicable grace period has expired shall be deemed an event of
default without notice or the further ability for cure.
18.2Tenant shall abandon the Premises.
18.3Tenant shall fail to comply with any term, provision or covenant of this
Lease (other than as provided in this Section 18), and shall not cure such
failure within twenty (20) days after written notice thereof to Tenant, provided
further that if the nature of such default is such that the same cannot
reasonably be cured within a twenty (20) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure said default as soon as
possible.
18.4Intentionally Omitted.
18.5Tenant shall become insolvent or shall make a transfer in fraud of creditors
or shall make an assignment for the benefit of creditors.
18.6Tenant shall file a petition or have an involuntary petition filed against
it, under any section or chapter of the United States Bankruptcy Code, as
amended or under any similar law or statute of the United States or any State
thereof and such petition is not dismissed within sixty (60) days of its filing;
or Tenant shall be adjudged bankrupt or insolvent in proceedings filed against
Tenant thereunder.
18.7A receiver or trustee shall be appointed for all or substantially all of the
assets of Tenant.


SECTION 19.
REMEDIES
Upon the occurrence of any of such events of default described in Section 18 of
this Lease, Landlord shall have the option to pursue any one or more of the
following remedies without any notice or demand whatsoever:
19.1Termination of Lease. Terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in Monthly Base Rent or Additional Rent, enter upon and
take possession of the Premises and expel or remove Tenant and any other person
who may be occupying such Premises or any part thereof, without being liable for
prosecution or any claim of damages therefor; and Tenant agrees to pay to
Landlord on demand the amount of all loss and damage which Landlord may suffer
by reason of such termination, whether resulting from Landlord's inability to
relet the Premises on satisfactory terms, any costs incurred to upfit, modify,
repair and/or relet the Premises, or otherwise.
19.2Termination of Possession. Without terminating the Lease or releasing Tenant
in whole or in part, from any obligation, including without limitation, Tenant's
obligation to pay Monthly Base Rent and Additional Rent, Landlord may terminate
Tenant's right to possession by entering upon and taking possession of the
Premises and expelling or removing Tenant and any other person(s) who may be
occupying such Premises or any part thereof, without being liable for
prosecution or any claim for damages therefor. Landlord may relet the Premises
and receive the rent therefor; and Tenant agrees to pay to Landlord on demand
any deficiency that may arise by any reason of such reletting, together with all
costs incurred by Landlord to upfit, modify or repair the Premises for
reletting. In the event Landlord is successful in reletting the Premises at a
rent in excess of that agreed to be paid by Tenant pursuant to the terms of this
Lease, Landlord and Tenant each mutually agree that Tenant shall not be
entitled, under any circumstances, to such excess rent, and Tenant does hereby
specifically waive any claim to such excess rent.
19.3Performance of Tenant's Obligations. Enter upon the Premises without being
liable for prosecution or any claim for damages therefor, and do whatever Tenant
is obligated to do under the terms of




--------------------------------------------------------------------------------




this Lease; and Tenant agrees to reimburse Landlord, on demand, for any expenses
which Landlord may incur in this effecting compliance with Tenant's obligations
under this Lease, and Tenant further agrees that Landlord shall not be liable
for any damages resulting to Tenant from such action, whether caused by the
negligence of Landlord or otherwise.
19.4Miscellaneous Provisions. Pursuit of any remedies defined in this Lease
shall not preclude pursuit of any of the other remedies herein provided or any
other remedies provided by law, nor shall pursuit of any remedy herein provided
constitute a forfeiture or waiver of any payment due to Landlord hereunder or of
any damages accruing to Landlord by reason of the violation of any of the terms,
provisions and covenants herein contained. No act or thing done by the Landlord
or its agents during the Term shall be deemed an acceptance of the surrender of
the Premises, and no agreement to terminate this Lease or accept a surrender of
the Premises shall be valid unless in writing signed by Landlord. No waiver by
Landlord of any violation or breach of any of the terms, provisions and
covenants herein contained shall be deemed or construed to constitute a waiver
of any other violation or breach of any of the terms, provisions and covenants
herein contained. Landlord's acceptance of the payment of Monthly Base Rent,
Additional Rent or other payments hereunder after the occurrence of any event of
default shall not be construed as a waiver of such default, unless Landlord so
notifies Tenant in writing. Forbearance by Landlord to enforce one or more of
the remedies herein provided upon an event of default shall not be deemed or
construed to constitute a waiver of such default or of Landlord's right to
enforce any such remedies with respect to such default or any subsequent
default. Tenant agrees that in the event Landlord must bring an action to
enforce any provision of this Lease or otherwise engages legal counsel to assist
with the enforcement of any provision of this Lease or the collection of any
amounts due hereunder, Tenant shall pay all costs associated with any such
action or effort to enforce, including, without limitation, reasonable attorney
fees. Landlord acknowledges that it shall comply with a commercially reasonable
duty to mitigate damages that would otherwise arise in the event of a Tenant
default; provided, however, that in no event shall Landlord be required to place
the reletting of the Premises higher in priority than the leasing of the
remainder of Landlord's portfolio of available space in the Project and shall
retain the right at all times to reject potential tenants whose financial status
or anticipated use of the Premises are not approved by Landlord in its sole
discretion.


SECTION 20.
LIENS AND OTHER TAXES
Tenant shall have no authority, express or implied, to create or place any lien
or encumbrance of any kind or nature whatsoever upon the Premises or the
Project, or in any manner to bind the interests of Landlord in the Premises or
the Project or to charge the rents payable hereunder for any claim in favor of
any person dealing with Tenant, including those who may furnish materials or
perform labor for any construction or repairs, and each such claim shall affect
and each such lien shall attach to, if at all, only the leasehold interest
granted to Tenant by this instrument. Tenant covenants and agrees that it will
pay or cause to be paid all sums due and payable by it on account of any labor
performed or materials furnished in connection with any work performed on the
Premises on which any lien is or can be validly and legally asserted against its
leasehold interest in the Premises or the improvements thereon and that it will
save and hold Landlord harmless from any and all loss, cost or expense based on
or arising out of asserted claims or liens against the leasehold estate or
against the right, title and interest of the Landlord in the Premises or under
the terms of this Lease. Tenant agrees to give Landlord immediate written notice
if any lien or encumbrance is placed on the Premises.


SECTION 21.
ASSIGNMENT AND SUBLETTING
21.1Landlord's Consent. Tenant shall not, voluntarily, by operation of law, or
otherwise, assign, transfer, mortgage, pledge or encumber this Lease, or
sublease the Premises or any part thereof (collectively,




--------------------------------------------------------------------------------




a “Transfer”), or allow any person other than Tenant, its employees, agents,
patrons and invitees to occupy or use the Premises or any portion thereof,
without the express written consent of Landlord, such consent not to be
unreasonably withheld, and any attempt to do any of the foregoing without such
written consent shall be null and void and shall constitute an event of default
under this Lease. Landlord's consent to any Transfer hereunder does not
constitute a waiver of its right to consent to any further Transfer.
Notwithstanding the foregoing, provided that the use of the Premises does not
change from that described in Section 6 of this Lease, Tenant shall have the
right to assign this Lease, or to sublet all or any portion of the Premises to:
(i) any entity with which Tenant is merged or consolidated or (ii) to any party
that purchases all or substantially all of Tenant's assets (collectively, a
“Permitted Transfer”), provided that Tenant shall provide Landlord with proper
documentation of such assignment within ten (10) days of said assignment.
21.2Consent Process. If Tenant desires to make a Transfer, Tenant shall give
Landlord written notice of such desire at least thirty (30) days in advance of
the date on which Tenant desires to make such Transfer, together with a
non-refundable fee of Five Hundred Dollars ($500.00) (the “Transfer Fee”).
Landlord shall then have a period of fifteen (15) days following receipt of such
notice within which to notify Tenant in writing that Landlord elects (a) to
permit the Transfer or (b) to refuse to consent to the Transfer and to continue
this Lease in full force and effect as to the entire Premises. If Landlord shall
fail to notify Tenant in writing of such election within the fifteen (15) day
period, Landlord shall be deemed to have elected option (b) above.
21.3Tenant Liability. Except for a Permitted Transfer, Tenant agrees to use
assignment or sublease forms reasonably acceptable to Landlord and to pay
Landlord's actual attorney fees associated with Landlord's review and
documentation of any requested assignment or sublease hereunder regardless of
whether Landlord consents to any such assignment or sublease. No assignment or
sublease by Tenant shall relieve Tenant of any obligations under this Lease
unless Landlord consents to such release in connection with an approved
assignment or if the assignment is a Permitted Transfer, and Tenant shall remain
primarily liable for the payment of all amounts due and for the performance of
all obligations of Tenant under this Lease. Any transfer of this Lease by
merger, consolidation or liquidation or any change in a majority of the voting
rights or other controlling rights or interests of Tenant shall be deemed an
assignment for the purposes of this Lease.


SECTION 22.
SALE, ASSIGNMENT OR TRANSFER OF LANDLORD'S INTEREST
Landlord may freely sell, assign and transfer its rights under this Lease or its
interest in the Project and/or Premises. In the event of the sale, assignment or
transfer by Landlord of its interest in the Project and/or Premises or of its
rights in this Lease (other than a collateral assignment to secure debt) to an
assignee or successor in interest who shall expressly assume the obligations of
Landlord hereunder, said purchaser or assignee shall become the Landlord under
this Lease and Landlord shall be released from all of its covenants, liabilities
and obligations under this Lease, except such obligations which have accrued
prior to any such sale, assignment or transfer, and Tenant agrees to look solely
to such assignee or successor in interest of Landlord for performance of such
obligations.


SECTION 23.
QUIET ENJOYMENT
Landlord represents and warrants that it has full right and authority to enter
into this Lease and that Tenant, upon paying the Monthly Base Rent, Additional
Rent and other payments herein set forth and performing its other covenants and
agreements herein set forth, shall peaceably and quietly have, hold and enjoy
the Premises for the Term without hindrance or molestation from Landlord or
anyone claiming through, under or acting on behalf of Landlord, subject to the
terms and provisions of this Lease.


SECTION 24.




--------------------------------------------------------------------------------




LANDLORD'S RIGHT TO RELOCATE TENANT
Intentionally Omitted.


SECTION 25.
LIMITATION OF LANDLORD'S LIABILITY
Tenant agrees that it will look solely to the estate of Landlord in the land and
buildings comprising the Project and the rent, issues and profits arising
therefrom for the collection of any judgment (or any other judicial process
requiring the payment of money by Landlord) in the event of any default or
breach by Landlord of any terms or provisions of this Lease. No other property
or assets of Landlord shall be subject to levy, execution or other procedures
for the satisfaction of Tenant's remedies.


SECTION 26.
SUBORDINATIONS AND ESTOPPELS
26.1Subordination and Attornment. Tenant accepts this Lease subject and
subordinate to any mortgages and/or deeds of trust now or at any time hereafter
constituting a lien or charge upon the Premises or the improvements situated
thereon, provided, however, that if the mortgagee, trustee, or holder of any
such mortgage or deed of trust elects to have Tenant's interest in this Lease
superior to any such instrument, then by notice to Tenant from such mortgagee,
trustee or holder, this Lease shall be deemed superior to such lien, whether
this Lease was executed before or after said mortgage or deed of trust.
Notwithstanding the foregoing, Tenant's agreement to subordinate its interest
under this Lease to a lien or ground lease not in existence as of the date of
this Lease shall be conditioned upon the holder of such lien, or a ground
lessor, as applicable, confirming in writing on such party's standard form (with
such modifications as agreed to by such party) that Tenant's leasehold interest
hereunder shall not be disturbed so long as no default by Tenant exists under
this Lease. In the event of the foreclosure of any such mortgage by voluntary
agreement or otherwise, or the commencement of any judicial action seeking such
foreclosure, Tenant, at the request of the then Landlord, shall attorn to and
recognize such mortgagee or purchaser in foreclosure as Tenant's Landlord under
this Lease. Upon the request of Landlord, Tenant agrees to execute any
instruments, releases, subordinations or other documents that may be required by
any mortgagee for the purpose of subjecting and subordinating this Lease to the
lien of any such mortgage in such mortgagee's standard form (with such
modifications as agreed to by such mortgagee). Tenant also agrees to execute a
commercially reasonable subordination, non-disturbance and attornment agreement
with Landlord's lender(s) if requested by Landlord; Landlord shall request and
take commercially reasonable efforts to obtain such subordination,
non-disturbance and attornment agreement from Landlord's current mortgagee
within thirty (30) days following the execution of this Lease and from any
future mortgagee in connection with the subordination described above.
26.2Estoppel Certificate. Tenant agrees that within thirty (30) days after
request of Landlord, it will deliver to Landlord or Landlord's designee, an
estoppel certificate stating that the date to which rent has been paid, the
unexpired Term and such other matters pertaining to this Lease as may be
reasonably requested by Landlord and truthful.




SECTION 27.
MISCELLANEOUS PROVISIONS
27.1Notices. Any notice or document required or permitted to be delivered
hereunder shall be deemed to be delivered (i) if and when personally delivered
or (ii) on the day (not including Saturdays, Sundays, or federal holidays) after
such notice is deposited with Federal Express or a comparable bona fide
overnight courier, for delivery on the next business day with all postage and/or
charges paid by sender,




--------------------------------------------------------------------------------




addressed to the parties hereto at the respective addresses set out on the Face
Page of this Lease, or at such other address as the parties may specify by
written notice delivered in accordance herewith.


ALL PAYMENTS SHALL BE DELIVERED TO THE ADDRESS SET FORTH IN THE FACE PAGE OF
THIS LEASE.
27.2Processing and Review Fees.    In the event Tenant requests Landlord to
process, review and/or execute any third party documents, including, but not
limited to, lien waivers, telecommunication access agreements, or other service
provider agreements, then Tenant shall submit such documentation to Landlord
with the payment of an administrative fee of Two Hundred Fifty Dollars
($250.00). Tenant agrees to pay as Additional Rent all reasonable legal costs
and professional costs incurred by Landlord in connection with Landlord's review
of such documents. Landlord agrees to waive this fee one (1) time in any twelve
(12) month period.
27.3Survival. All obligations of Tenant hereunder not fully performed as of the
expiration or earlier termination of this Lease shall survive the expiration or
earlier termination hereof, including without limitation all obligations with
respect to Additional Rent payments and any other payments due Landlord
hereunder and all obligations concerning the condition of the Premises.
27.4Captions. Words of any gender used in this Lease shall be held and construed
to include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.
27.5Enforceability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws effective during the Term, then
and in that event, it is the intention of the parties hereto that the remainder
of this Lease shall not be affected thereby.
27.6Authority. Each party agrees to furnish to the other, promptly upon demand,
a resolution, proof of due authorization by partners, or other appropriate
documentation evidencing the due authorization of such party to enter into this
Lease.
27.7Lease Amendment. Any amendment or agreement of this Lease shall be
ineffective to change, waive, amend, modify, supplement, discharge or terminate
this Lease in whole or in part unless such amendment or agreement is in writing
and signed by Landlord and Tenant.
27.8Time is of the Essence. Time is of the essence with regard to all of the
terms, covenants and conditions of this Lease.
27.9Governing Law. This Lease and the rights of parties hereunder shall be
construed and enforced in accordance with the laws and judicial decisions of the
State of North Carolina.
27.10Tenant Financials. Upon written request by Landlord, but in no event more
often than once per calendar year, Tenant shall provide to Landlord annual
financial statements. Such financial statements shall include at a minimum, a
balance sheet, an income statement, a statement of cash flows and any necessary
notes concerning both the current year-to-date operating results and comparative
operating results for the previous two (2) years. Tenant shall certify that said
financials are materially correct and accurate. For so long as Tenant is a
corporation the stock of which is listed on a national securities exchange (as
this term is used in the Securities Exchange Act of 1934, as amended) or is
publicly traded on the over-the-counter market and prices therefor are published
daily on business days in a recognized financial journal and is required file
forms 10K and 10Q (a “Public Company”), Tenant's obligations under this Section
26.9 may be satisfied by the financial information that is disclosed in the
publicly available 10K and 10Q reports.
27.11Entire Agreement. This Lease, including the Face Page and all exhibits and
attachments hereto contains the entire agreement between Landlord and Tenant
concerning the Premises, and there are no other agreements, either oral or
written, regarding the lease of the Premises by Tenant (any prior agreements
being merged into this Lease). Neither Landlord nor any agent of Landlord has
made any representations,




--------------------------------------------------------------------------------




warranties or promises with respect to the Premises, the Project or the
existence or use of any amenities or facilities, except as expressly set forth
in this Lease.
27.12Brokers. Tenant represents that, except for CB Richard Ellis, as Tenant's
broker, and Cushman & Wakefield|Thalhimer, as Landlord's broker, Tenant has not
dealt with any real estate broker, salesperson, or finder in connection with
this Lease, and no such person initiated or participated in the negotiation of
this Lease or showed the Premises to Tenant. Tenant agrees to indemnify, defend
and hold harmless Landlord from and against any and all liabilities, claims,
commissions, fees and other costs (including without limitation reasonable
attorney fees) arising out of a breach of the foregoing representation. Landlord
shall only be responsible for the payment of commissions to the brokers, if any,
specified in this Section 27.12, if Landlord has entered into a separate written
agreement with such brokers, and then only as provided in such agreement.
27.13Successors and Assigns. The terms, provisions and covenants and conditions
contained in this Lease shall apply to, inure to the benefit of, and be binding
upon the Landlord and Tenant and upon their respective heirs, legal
representatives, successors and permitted assigns, except as otherwise expressly
provided in this Lease.
27.14Incorporation of Face Page and Exhibits. The Face Page, the Premises set
forth in Exhibit “A”, the Improvements set forth in Exhibit “B”, the Special
Provisions set forth in Exhibit “C”, and the Rules and Regulations set forth in
Exhibit “D” attached hereto are incorporated herein by reference.
27.15Force Majeure. Except as otherwise expressly provided in this Lease,
neither party shall be liable for any delay or failure of performance under this
Lease resulting from inclement weather of unusual severity or duration, strikes
or labor disputes, war, terrorist acts, riots or civil disturbances, government
regulations, acts of civil or military authorities, or acts of God (each, a
“Force Majeure”), provided the party whose performance has been delayed under
this Lease promptly takes all steps necessary to resume full performance. If any
such Force Majeure shall cause a party's performance hereunder to be delayed or
prevented, such party shall notify the other party in writing specifying such
Force Majeure and an estimate of when such party shall resume full performance.
Notwithstanding any other provision of this Section 27.15, in no event shall
Tenant's obligation to pay Monthly Base Rent, Additional Rent or any other
payments due hereunder in a timely manner be delayed or excused as a result of
Force Majeure, and such obligation shall remain absolute and unconditional.




THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK












--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party hereto has executed this Lease under seal,
acknowledging and signifying its authority to enter into this Lease, by its duly
authorized officer, manager, or representative, in two or more counterparts on
the day and year first written above.
LANDLORD:
RDU Center III LLC, a North Carolina Limited Liability company

By:    HM RDU III LLC, a North Carolina Limited Liability Company, Manager
        
By:    /s/ Gregg E. Sandreuter
Gregg E. Sandreuter, Manager






TENANT:    Extreme Networks, Inc., a Delaware corporation


By:    /s/ John Kurtzweil                             


Its:    Sr. Vice President and Chief Financial
Officer                            






--------------------------------------------------------------------------------










EXHIBIT A
PREMISES
The Premises (deemed to be 56,218 SF) located at 2121 RDU Center Drive, Suite
100 and Suite 400 as indicated by the area marked below.

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






EXHIBIT B
IMPROVEMENTS
This Work Letter is attached to and made a part of that certain Lease dated as
of October ___, 2012 (the “Lease”) between RDU CENTER III, LLC (“Landlord”) and
Extreme Networks, Inc. (“Tenant”).


1.
Tenant Upfit. Tenant has requested and Landlord has agreed that Tenant may
perform certain upfit of the Premises (the “Tenant Work”) to prepare the
Premises for occupancy by Tenant as described in the Design Documents (as
defined herein) which shall be prepared at the cost of Tenant and subject to the
review, comment, and reasonable approval by Landlord. With respect to Tenant's
proposed improvements in the Premises, Tenant shall employ a designer reasonably
approved by Landlord (the “Designer”) to prepare (i) dimensional architectural
floor plans, (ii) reflected ceiling plans, (iii) voice and data
telecommunications plans, (iv) electrical plans (showing outlets, switches and
lighting), (v) finish schedule, and (vi) door and hardware schedule
(collectively, the “Design Documents”). Landlord hereby approves of RMW/BHDP to
be Designer if Tenant elects to hire such company. The Design Documents shall be
prepared in adequate detail to permit bidding of the construction of the
proposed improvements and preparation of complete, final Design Documents.
Landlord shall respond to any request for its review, comment and reasonable
approval of the Design Documents within five (5) business days of such request.
All materials and finishes used for the Tenant Work shall be as reasonably
approved by Landlord. Once completed, the Designer will deliver three (3)
printed copies of the Design Documents to Landlord and to the general contractor
performing the Tenant Work. Within five (5) business days after the delivery of
the Design Documents, Landlord shall provide its comments, if any, on the Design
Documents. Once approved, the Design Documents





--------------------------------------------------------------------------------




may not be modified by Tenant or Landlord without the prior written reasonable
consent of the other party.
2.
Contracts/Budget. Tenant shall have the option to hire a general contractor of
its selection (as reasonably approved by Landlord) (the “Tenant General
Contractor”) for the upfit of the Premises. If Tenant chooses the Tenant General
Contractor for the Tenant Work, Landlord shall have the right to review, comment
and reasonably approve the agreement between Tenant and the Tenant General
Contractor and Landlord shall have the right to input, and reasonable approval
of all bidding with respect to the Tenant Work. Without limiting the foregoing,
Tenant shall use Landlord's designated base building HVAC subcontractor for all
HVAC work. If Tenant elects to hire the Tenant General Contractor, Landlord
shall have the right to reasonably approve same. Once Tenant selects a general
contractor, Tenant shall request that the general contractor selected prepare
and submit a reasonably detailed budget for the Tenant Work within five (5)
business days after the Design Documents are delivered.

3.
    Tenant Work and Allowance. Any and all costs and expenses incurred by Tenant
for the Tenant Work, including but not limited to, the Design Documents, fees of
the general contractor, materials, permitting costs, engineering fees, and any
miscellaneous fees and costs for the completion by Tenant of the Tenant Work
shall be borne by Tenant. On the Lease Date, Landlord shall deliver the Premises
to Tenant in its 'as-is' warm shell condition, which is described on Exhibit B-1
with no other improvements whatsoever to be constructed by Landlord. Landlord
shall provide to Tenant a construction allowance equal to Thirty-Four and no/100
Dollars ($34.00) per SF totaling One Million Nine Hundred Eleven Thousand Four
Hundred Twelve and no/100 Dollars ($1,911,412.00) plus any additional allowance
provided in lieu of materials for the items set forth in Section E.2 and E.3 of
Exhibit B-1 to be used for replacements of those items (collectively, the
“Construction Allowance”). The Construction Allowance shall be used for the
Tenant Work in accordance with the Lease and this Exhibit. Landlord shall remit
the Construction Allowance to Tenant not more frequently than once a month,
within thirty (30) days after the satisfactory completion of the following, as
reasonably determined by Landlord: 1) substantial completion of the initial
alterations made pursuant to this Exhibit (the “Initial Alterations”) (or, for
an interim request, such portion of the Initial Alterations to which the request
applies), 2) Tenant's submission to Landlord of invoice(s) for at least the
amount of the Construction Allowance (or, for an interim request, such portion
of the Construction Allowance as Tenant is then requesting), and 3) a final lien
waiver from Tenant's approved contractor and any applicable subcontractors who
worked on the Initial Alterations (or, for an interim request, a final lien
waiver from all contractors or subcontractors whose work on the Initial
Alterations is completed and an interim lien waiver from the remaining
contractors or subcontractors); provided, however, that in lieu of making
payment of any amount of the Construction Allowance to Tenant, Landlord may, in
its discretion, make such payment directly to the applicable contractor or
subcontractor without undertaking to complete the any portion of the Tenant Work
or continue to make such payments directly to such contractor or subcontractor
or to pay any amounts in excess of the Construction Allowance. In the event that
Tenant completes the Tenant Work but does not spend the total amount of the
Construction Allowance, Tenant may apply any unused amount of the Construction
Allowance to the payment of Monthly Base Rent as the same would otherwise become
due under the Lease. Except as reimbursed through the Construction Allowance,
all costs and expenses associated with the Tenant Work shall be Tenant's
responsibility.

4.
Performance of Work. Prior to beginning any work at the Project, Tenant shall
provide Landlord with evidence of insurance for the general contractor and
subcontractors with commercial general liability $1,000,000 per occurrence from
a company licensed in North Carolina and naming Landlord as an additional
insured thereon and such other insurance, including, without limitation,
workers' compensation, as required by Applicable Law. All persons working at the
Premises as hired by Tenant shall be licensed in the State of North Carolina and
subject to the reasonable approval of Landlord.





--------------------------------------------------------------------------------




Landlord and Tenant shall each ensure that all work performed by each at the
Premises is performed in a good and workmanlike manner and in accordance with
all Applicable Laws and in a manner that does not unreasonable disturb other
tenants of the Project. Tenant may perform its work at any time (during business
hours or outside), but shall perform work that could reasonably disturb other
tenants in the Project (such as core drilling) after hours at times reasonably
approved Landlord or its property manager.
5.
Punch-list and Possession. Promptly upon (i) completion by Tenant of the Tenant
Work per the Design Documents, and (ii) the issuance by the Town of Cary of a
certificate of occupancy for the Premises (hereinafter “Substantial
Completion”), Landlord shall schedule a mutually agreeable time with Tenant to
inspect the Premises and prepare a punch-list setting forth any defects or
incomplete work (the “Punchlist”). Tenant shall cause the general contractor to
correct and complete any such defects and incomplete items described in the
Punchlist within thirty (30) days.









--------------------------------------------------------------------------------







EXHIBIT B-1
SPECIFICATIONS
A.
SERVICE CORE



1.
Stairways as required by code, painted, and in acceptable condition to serve as
a connecting stairway.



2.
Electrical, telephone, recycling and janitor rooms on each floor.

3.
Core walls and columns are all clad with dry wall, taped, and sanded.
Multi-tenant, corridor, and exterior walls are left exposed on tenant side of
wall ready for utilities and sheetrock by the tenant.



4.
Men's and ladies' washrooms on each floor. Finishes are porcelain tile floor
with natural stone accents, wall covering, granite counter tops and decorative
lighting. Complete to building specifications. Fixtures per code and in
compliance for business occupancy.



5.
Water

a.
Two (2) wet columns per floor.

b.
Drinking fountains, with chilled water installed per code



6.
Core doors are stain grade finish, 8' high. Doors for stairwells, electrical,
mechanical, janitor, telephone, toilet rooms, etc., all installed.



7.
Expected ceiling heights are anticipated to be 10'10” on first floor and 9'6” on
second, third, and fourth floors.



8.
Window treatments - horizontal mini blinds are to be provided by landlord for
each exterior window to the tenant ready to be installed-



B.    FLOORS


1.
Concrete floors with toweled finish leveled to tolerance of 1/4 inch of a 10'
radius noncumulative.



2.
Design to support a live load of one hundred (100) pounds per square foot.



C.    HVAC


1.
HVAC systems to service cores on floors of Premises.



2.
Approximately fifty two (52) fan-powered boxes are already installed based upon
the following ratios.



a.
VAV fan powered perimeter boxes with electric heat - eight (8) per floor
installed in tenant spaces.







--------------------------------------------------------------------------------




b.
VAV fan powered boxes with electric heat, one (1) for each floor installed in
common areas.



c.
VAV boxes without electric heat: four (4) per floor





3.
HVAC criteria based on the following.

•
Lighting load    1.5 watts per square foot

•
Internal gains    1.0 watts per square foot

•
People        143 usable square feet per person



D.
ACOUSTICS. Code compliant sound insulation in building core areas, e.g.,
restrooms, mechanical room, etc.

E.     LIGHTING/CEILING


1.
Installed and operating in main lobby, all stairwells, elevator, lobbies,
mechanical rooms, utility rooms, other lighting as required by code.



2.
In the Premises, building standard fixtures with 18-cell (277 volt, 3 lamp)
parabolic lenses at one (1) per one hundred (100) usable square feet shall be
provided by Landlord, in either material delivered to site or as a credit to
Tenant. Such credit to be in the amount of $82.75 per building standard fixture
for which the credit is taken in lieu of the material.



3.
In the Premises, ceiling grid track and 2x2 flat ceiling tile for each floor is
provided by Landlord, in either material delivered to site or as a credit to
Tenant.





F.     ELECTRICAL/POWER


1.
Electrical closet on each floor with (2) 75 KVA Transformers and (4) 250/3
Panels for a total of (168) circuits per floor.



2.
System provides minimum of 2.5 watts per usable square foot for lighting and 5.0
watts per usable square foot for receptacles.



G.    LIFE SAFETY. Per building code.


H.
COMMUNICATION SYSTEM. Access to main telephone service is located in the
telephone closet on each floor.



I.
FIRE PROTECTION SYSTEM. Sprinkler system capacity is based on light hazard
safety occupancy at 14' x 14' (196' per square foot), with maximum at one (1)
head, per 225 square feet. Base system is installed, with specific
configurations required for occupied space to be paid by Tenant.





--------------------------------------------------------------------------------






EXHIBIT C
SPECIAL PROVISIONS
The following terms and provisions are hereby incorporated into this Lease.
Where these Special Provisions conflict with any provision in the body of the
Lease, these Special Provisions shall govern.
1)     Monthly Base Rent and Operating Expense Abatement: As a concession to
Tenant, Landlord shall grant Tenant a Monthly Base Rent (and Operating Expense)
abatement with respect to all of the Monthly Base Rent and Operating Expenses
that would otherwise be due for the first four (4) months following the
Commencement Date; however, during such month, Tenant shall pay any and all
Additional Rent (other than Operating Expenses) in accordance with the terms of
the Lease. In the event that Tenant shall be in monetary default under the
Lease, following the expiration of any applicable grace, notice or cure periods,
the Monthly Base Rent (and Operating Expense) abatement shall be rendered null
and void, and the entire unamortized amount of the Monthly Base Rent and
Operating Expenses so abated shall become immediately due and payable to
Landlord.
2)Monthly Base Rent Escalations: Monthly Base Rent, as described in Section 2.1
of this Lease, shall increase periodically and be due and payable during the
Term in accordance with the following schedule.
Months following
Commencement Date
Annual Base Rent PSF
Annual Base Rent
Monthly Base Rent
1-4
$0.00*
$0.00*
$0.00*
5-16
$20.90
$1,174,956.20
$97,913.02
17-28
$21.35
$1,200,254.30
$100,021.19
29-40
$21.81
$1,226,114.58
$102,176.22
41-52
$22.28
$1,252,537.04
$104,378.09
53-64
$22.75
$1,278,959.50
$106,579.96
65-76
$23.24
$1,306,506.32
$108,875.53
77-88
$23.74
$1,334,615.32
$111,217.94
89-94
$24.25
$681,643.25 (for 6 months)
$113,607.21





* Subject to the abatement as set forth in Section 1 above.


3)
Tenant's Existing Lease Obligation: Landlord shall pay an amount up to Nine
Hundred Fifty-Eight Thousand Three Hundred Seventeen and 23/100 Dollars
($958,317.23) (the “Existing Lease Allowance”) towards Tenant's existing (i)
Base Rent (as defined in the Existing Lease) obligations; (ii) the Additional
Rent (as defined in the Existing Lease) obligations to the extent that the
Additional Rent obligations relate to the reimbursement of Landlord for Tenant's
Proportionate Share (as defined in the Existing Lease) of Landlord's Operating
Expenses (as defined in the Existing Lease) (the “Operating Expense Additional
Rent”); and (iii) charges for electricity up to $0.80 per square foot of the
existing premises per year (the “Electric Charges”), each in connection with
Tenant's existing Office Lease at 3306 Chapel Hill-Nelson Boulevard by and
between Tenant and Highwoods Realty Limited Partnership (“Existing Landlord”)
dated October 27, 2004 (the “Existing Lease”). No more often than once a month
at least five (5) days prior to the Base Rent and the Operating Expense
Additional Rent and the Electric Charges becoming due under the Existing Lease,
Tenant shall provide Landlord with notice of the amounts then due and, so long
as Tenant is not in monetary default of this Lease, Landlord will remit the same
to Existing Landlord





--------------------------------------------------------------------------------




up to the monthly maximums set forth below (and in no event more than the
Existing Lease Allowance in the aggregate); Tenant shall be responsible for
amounts in excess of the monthly maximums or the Existing Lease Allowance, as
applicable. Landlord shall have the right to negotiate an early termination of
the Existing Lease with Existing Landlord effective at any time after the
Commencement Date, and Tenant shall vacate the Existing Premises pursuant to the
terms of the Existing Lease upon the negotiated termination (any savings from
such termination solely accruing to Landlord). Notwithstanding anything to the
contrary contained herein, Tenant shall at all times be responsible for the
performance of all the obligations of tenant under the Existing Lease,
including, but not limited to, all obligations relating to payment under the
Existing Lease, performance of tenant under the Existing Lease, the physical
condition of the premises, proper turnover of the premises, over standard
charges and year end reconciliations that require additional amounts from Tenant
(if a year-end reconciliation attributable to a period during which Landlord has
made the applicable rent payment results in a refund to Tenant, the same shall
be transferred to Landlord), and Landlord's sole obligation shall be to make the
Base Rent and Operating Expense Additional Rent payments as set forth herein.


Months            Landlord's maximum rental obligation
January 1, 2013-May 31, 2013            $49,326.62
June 1, 2013-May 31, 2014                $50,705.62
June 1, 2014-July 31, 2014                $51,608.35
    


4)
Early Access:    From and after the date that Landlord has provided Tenant with
access to the Premises in order to perform Tenant Work, Tenant shall have the
right to access the Premises for the purpose of installation of furniture,
fixtures, and equipment, and other items necessary for the operation of Tenant's
business; provided, however, that Tenant may not interfere with any work
required to be performed by Landlord under this Lease. Tenant shall not be
obligated to pay Monthly Base Rent or Operating Expenses with respect to such
early access. Except as provided herein, such early access shall be under all of
the terms and conditions of this Lease.



5)
Option to Renew: During the initial Term hereof and in the event that Tenant:
(i) has not committed more than one (1) event of default hereunder at any time
during the Term beyond any applicable notice and cure period, (ii) has not
assigned this Lease or sublet more than fifty percent (50%) of the Premises,
except for a Permitted Transfer, (iii) does not have an existing uncured event
of default under this Lease, and (iv) provides written notice to Landlord of its
election to exercise the renewal option, which shall be binding on Tenant, at
any time prior to the date that is nine (9) months prior to the expiration of
the initial Term with respect to the first Renewal Option and the date that is
nine (9) months prior to the expiration of the first renewal term with respect
to the second Renewal Option (the “Renewal Notice Date”), Landlord hereby grants
to Tenant and Tenant shall have two (2) options to renew this Lease for an
additional period of sixty (60) months each (each a “Renewal Option”) according
to the following terms and conditions:



A.
Landlord and Tenant shall execute an amendment to this Lease which shall provide
that all of the terms, conditions, guaranties, rights, obligations and covenants
under this Lease shall exist in full force and effect with regard to the Renewal
Option, except that: (i) the Term shall be extended for a period of sixty (60)
months, (ii) Monthly Base Rent during the Renewal Option Term shall equal the
Monthly Base Rent in effect for the last month of the initial Term or the last
month of the first Renewal Term, as applicable, escalated by two percent (2.0%),
(iii) Tenant's new Monthly Base Rent set forth in (ii) above shall escalate
annually on each anniversary of the commencement of such Renewal Term by two
percent (2.0%), and (iv) the





--------------------------------------------------------------------------------




Base Expense Stop shall be updated so that the Base Expense Stop reflects the
Operating Expenses of the calendar year then being offered to other tenants in
the Project (but in no event earlier than the last year of the initial Term with
respect to the first Renewal Option or the last year of the first renewal term
with respect to the second Renewal Option);
B.
Tenant shall execute such amendment within ten (10) business days from the date
Landlord delivers to Tenant execution copies thereof, or this Renewal Option
shall automatically terminate; and

C.
Should Tenant not provide Landlord with written notice of its desire to exercise
any Renewal Option by the applicable Renewal Notice Date, all Renewal Options
shall automatically terminate.



6)
Right of First Refusal within Project: In the event that Tenant: (i) has not
committed more than one (1) event of default hereunder at any time during the
Term beyond any applicable notice and cure period, (ii) has not assigned this
Lease or sublet more than fifty percent (50%) of the Premises, except for a
Permitted Transfer, and (iii) does not have an existing uncured event of default
under this Lease, during the initial Lease Term Landlord hereby grants to Tenant
and Tenant shall have an ongoing right of first refusal (“ROFR”) to lease the
second and third floors of the Project (the “Expansion Premises”) under the
following terms and conditions:

a.
Landlord shall deliver written notice to Tenant (the “Landlord Notice”) promptly
after receiving a bona fide offer (the “Third Party Offer”) to rent the
Expansion Premises (whether oral or written) from a potential third-party tenant
(the “Third Party”);

b.
Tenant shall respond in writing within seven (7) business days after receipt by
Tenant of the Landlord Notice as to whether Tenant desires to accept or reject
the ROFR to lease the Expansion Premises that are subject to the Third Party
Offer pursuant to the Third Party Offer;

c.
If Tenant (i) rejects the ROFR to lease the Expansion Premises pursuant to the
Third Party Offer, (ii) does not respond in writing within seven (7) business
days after receipt of the Landlord Notice, or (iii) provides written notice to
Landlord that Tenant will not exercise the ROFR, Landlord may lease the
Expansion Premises that are subject to the Third Party Offer to the Third Party
on substantially the terms set forth in the Landlord Notice. In the event that
the negotiations with the Third Party pursuant to the Third Party Offer are
terminated prior to the execution of a lease with the Third Party or the terms
substantially change from the terms set forth in the Landlord Notice, the ROFR
shall, as of the termination of such negotiation or substantial change in the
terms, as applicable, again be effective with respect to the Expansion Premises
and Tenant shall have seven (7) business days to respond to the next Third Party
Offer or substantially changed terms, as applicable. In addition, in the event
that any portion of the Expansion Premises shall become vacant and available to
lease as a result of the expiration or termination of a lease of any portion of
the Expansion Premises (giving effect to any renewal or extension of such
lease), Tenant shall have the ROFR with respect to such Expansion Premises;

d.
Should Tenant respond in writing within seven (7) business days after receipt of
the Landlord Notice that it wishes to exercise the ROFR and lease the Expansion
Premises subject to the Third-Party Offer (such space shall be referred to
herein as the “ROFR Space”), Landlord and Tenant shall execute an amendment to
this Lease which shall incorporate the ROFR Space into the Premises as defined
herein. Such amendment shall provide that all of Landlord's and Tenant's rights,
obligations and covenants with respect to the Premises under this Lease shall
exist in full force and effect with regard to the newly defined and expanded
Premises except that, (i) Tenant's Operating Expenses shall be adjusted to
reflect the new SF of the Premises, (ii) the Monthly Base Rent for the ROFR
Space shall be the amount set forth in the Third Party Offer, (iii) the Monthly
Base Rent for the ROFR Space shall escalate annually by a percentage equal to
the percentage increase in Monthly Base Rent set forth in the Third Party Offer,
(iv) Tenant's Proportionate Share





--------------------------------------------------------------------------------




(as defined in Section 1(h) of the Lease) shall be increased to reflect the new
SF of the Premises, (v) if there are at least three (3) years remaining in the
initial Term at the time of occupancy of the ROFR Space, the Term for the
existing Premises shall not be affected but the Term with respect to the ROFR
Space shall be as set forth in the Third Party Offer, (vi) if there are three
(3) years or fewer remaining in the initial Term at the time of occupancy of the
ROFR Space, the Term for the entire Premises shall be the longer of (a) the
existing Term applicable to the original Premises or (b) the term set forth in
the Third Party Offer, and (vii) any abatements or allowances or construction
obligations of Landlord applicable to the original Premises shall not be
applicable to the ROFR Space, the same being as set forth in the Third Party
Offer. If Tenant does not execute such amendment within seven (7) business days
after the receipt of same from Landlord, with same executed by Landlord, Tenant
shall be deemed to have elected not to lease the Expansion Premises pursuant to
the Third Party Offer; and
e.
This ROFR shall automatically expire on the date that is nine (9) months prior
to the expiration of the Term (after giving effect to any renewal or extension
provided in this Lease).

f.
Notwithstanding anything to the contrary contained herein, the portion of the
Expansion Premises located on the second floor of the Project is subject to a
superior right of first refusal granted to MModal Services, LTD. (the “Existing
ROFR”). The rights granted herein shall at all times be subordinate to the
Existing ROFR and only arise if the Existing ROFR is not exercised.



7)
Right of First Refusal on RDU Center IV: In the event that Tenant: (i) has not
committed more than one (1) event of default hereunder at any time during the
Term beyond any applicable notice and cure period, (ii) has not assigned this
Lease or sublet more than fifty percent (50%) of the Premises, except for a
Permitted Transfer, and (iii) does not have an existing uncured event of default
under this Lease, during the initial Lease Term Landlord hereby grants to Tenant
and Tenant shall have a right of first refusal (“RDU IV ROFR”) to lease the
contemplated building in the office park in which the Project is located and
generally referred to as RDU Center IV (the “RDU IV Expansion Premises”).



Such RDU IV ROFR shall be effective in two distinct time periods, the first such
time period is described below and under the following terms and conditions:
a.
Landlord shall deliver written notice to Tenant (the “Pre-LOI Landlord Notice”)
while in negotiations for an offer to lease sufficient space within the RDU IV
Expansion Premises to commence the construction of such building (the “Pre-LOI
Offer”) with a potential third-party tenant (the “Pre-LOI Third Party”) at such
time as Landlord, in its judgment, expects that the transaction is viable and
realistically possible for the RDU IV Expansion Premises;

b.
Tenant shall respond in writing within fifteen (15) days after receipt by Tenant
of the Pre-LOI Landlord Notice as to whether Tenant desires to accept or reject
the Pre-LOI Offer to lease the RDU IV Expansion Premises that are subject to the
Pre-LOI Offer pursuant to the Pre-LOI Offer;

c.
If Tenant (i) rejects the RDU IV ROFR to lease the RDU IV Expansion Premises
pursuant to the Pre-LOI Offer, (ii) does not respond in writing within fifteen
(15) days after receipt of the Pre-LOI Landlord Notice, or (iii) provides
written notice to Landlord that Tenant will not exercise the RDU IV ROFR,
Landlord may lease the RDU IV Expansion Premises that are subject to the Pre-LOI
Offer to the Pre-LOI Third Party. In the event that the negotiations with the
Pre-LOI Third Party pursuant to the Pre-LOI Offer are terminated prior to the
execution of a lease with the Pre-LOI Third Party, the RDU IV ROFR shall, as of
the termination of such negotiation, again be effective with respect to the RDU
IV Expansion Premises and Tenant shall have fifteen (15) days to respond to the
next Pre-LOI Offer;

d.
Should Tenant respond in writing within fifteen (15) days after receipt of the
Pre-LOI Landlord Notice that it wishes to exercise the RDU IV ROFR and lease the
RDU IV Expansion Premises subject to the Pre-LOI Offer (such space shall be
referred to herein as the “Pre-LOI ROFR Space”),





--------------------------------------------------------------------------------




Landlord and Tenant shall execute a new lease, substantially similar to this
Lease, but which shall incorporate the Pre-LOI Offer terms and exclude terms
exclusive to the original Premises, including, without limitation, rights of
first refusal, rights to install the internal staircase, options to renew,
allowances and abatements, the number of parking spaces granted, and the right
to install the generator. If Tenant does not execute such new lease within seven
(7) business days after the receipt of same from Landlord, with same executed by
Landlord, Tenant shall be deemed to have elected not to lease the RDU IV
Expansion Premises pursuant to the Pre-LOI Offer; and
e.
This RDU IV ROFR shall automatically expire on the earlier of (i) the date that
is nine (9) months prior to the expiration of the Term (after giving effect to
any renewal or extension provided in this Lease) or (ii) the date that a lease
with the Pre-LOI Third Party is entered into.



Additionally, following construction of the RDU IV Expansion Premises, Tenant's
RDU IV ROFR shall continue with respect to the RDU IV Expansion Premises as
constructed under the terms and conditions generally applicable to the RDU IV
ROFR above and subject and subordinate to any rights of first refusal, rights of
first offer, expansion rights, reservations of space, or the like granted to the
Pre-LOI Third Party under the following terms and conditions:


a.
Landlord shall deliver written notice to Tenant (the “Post-LOI Landlord Notice”)
promptly after receiving a bona fide offer (the “Post-LOI Offer”) to rent the
RDU IV Expansion Premises (other than those excluded in the foregoing paragraph)
(whether oral or written) from a potential third-party tenant (the “Post-LOI
Third Party”);

b.
Tenant shall respond in writing within seven (7) business days after receipt by
Tenant of the Post-LOI Landlord Notice as to whether Tenant desires to accept or
reject the RDU IV ROFR to lease the RDU IV Expansion Premises that are subject
to the Post-LOI Offer pursuant to the Post-LOI Offer;

c.
If Tenant (i) rejects the RDU IV ROFR to lease the RDU IV Expansion Premises
pursuant to the Post-LOI Offer, (ii) does not respond in writing within seven
(7) business days after receipt of the Post-LOI Landlord Notice, or (iii)
provides written notice to Landlord that Tenant will not exercise the RDU IV
ROFR, Landlord may lease the RDU IV Expansion Premises that are subject to the
Post-LOI Offer to the Post-LOI Third Party on substantially the terms set forth
in the Post-LOI Landlord Notice. In the event that the negotiations with the
Post-LOI Third Party pursuant to the Post-LOI Offer are terminated prior to the
execution of a lease with the Post-LOI Third Party or the terms substantially
change from the terms set forth in the Post-LOI Landlord Notice, the RDU IV ROFR
shall, as of the termination of such negotiation or substantial change in the
terms, as applicable, again be effective with respect to the RDU IV Expansion
Premises and Tenant shall have seven (7) business days to respond to the next
Post-LOI Offer or the substantially changed terms, as applicable. In addition,
in the event that any portion of the RDU IV Expansion Premises shall become
vacant and available to lease as a result of the expiration or termination of a
lease of any portion of the RDU IV Expansion Premises (giving effect to any
renewal or extension of such lease), Tenant shall have the RDU IV ROFR with
respect to such RDU IV Expansion Premises;

d.
Should Tenant respond in writing within seven (7) business days after receipt of
the Post-LOI Landlord Notice that it wishes to exercise the RDU IV ROFR and
lease the RDU IV Expansion Premises subject to the Post-LOI Offer (such space
shall be referred to herein as the “Post-LOI ROFR Space”), Landlord and Tenant
shall execute a new lease, substantially similar to this Lease, but which shall
incorporate the Post-LOI Offer terms and exclude terms exclusive to the original
Premises, including, without limitation, rights of first refusal, rights to
install the internal staircase, options to renew, allowances and abatements, the
number of parking spaces granted, and the right to install the generator. If
Tenant does not execute such new lease within seven (7) business





--------------------------------------------------------------------------------




days after the receipt of same from Landlord, with same executed by Landlord,
Tenant shall be deemed to have elected not to lease the RDU IV Expansion
Premises pursuant to the Post-LOI Offer; and
e.
This RDU IV ROFR shall automatically expire on the date that is nine (9) months
prior to the expiration of the Term (after giving effect to any renewal or
extension provided in this Lease).





8)
Design Allowance: In addition to the other allowances granted herein, Landlord
shall provide Tenant with a Zero and 20/100 Dollars ($0.20) per SF test fit
allowance totaling Eleven Thousand Two Hundred Forty-Three and 60/100 Dollars
($11,243.60) for one (1) floor, to be applied to the initial design of the
Premises within thirty (30) days after satisfactory invoices and a copy of such
initial design being delivered to Landlord.



9)
Relocation Allowance: In addition to the other allowances granted herein,
Landlord shall provide Tenant with a Two and no/100 Dollars ($2.00) per SF
relocation allowance totaling One Hundred Twelve Thousand Four Hundred
Thirty-Six and no/100 Dollars ($112,436.00) to be applied to Tenant's costs of
relocating to the Premises within thirty (30) days after satisfactory invoices
being delivered to Landlord.



10)
Optional Allowance: In the event that Tenant: (i) has not committed an event of
default hereunder at any time during the Term beyond any applicable notice and
cure period and (ii) is in compliance with the terms of the Lease, Tenant shall
have a one-time right to request an additional allowance as provided herein on
or before April 30, 2013. If requested by Tenant in writing prior to the date on
which the Design Documents are approved, but in no event after April 30, 2013,
after which date the Optional Allowance shall no longer be available to Tenant,
Landlord shall within ninety (90) days of the request being made by Tenant
provide Tenant with up to Ten and no/100 Dollars ($10.00) per SF totaling a
maximum of Five Hundred Sixty-Two Thousand One Hundred Eighty and no/100 Dollars
($562,180.00) optional allowance that may be used by Tenant in Tenant's
discretion (the amount so requested the “Optional Allowance”). Notwithstanding
anything to the contrary contained herein, Monthly Base Rent shall be increased
for each month of the initial Term by an amount equal to the Optional Allowance
amortized over the initial Term at a rate of eight percent (8.0%) per annum.



11)
Internal Staircase: In the event that Tenant leases premises on the third floor
of the Project at any time during the initial Term, Tenant may-at Tenant's sole
cost and expense and subject to Landlord's reasonable approval and the other
provisions of this Lease relating to Alterations or Initial Alterations, as
applicable-construct and install an internal staircase between the 3rd and 4th
floors within the Premises during the initial Term (the “Internal Staircase”).
In the event that Tenant does not exercise the first Renewal Option in
accordance with the terms of this Lease, Tenant shall remove the Internal
Staircase and restore the Premises to its original condition, reasonable wear
and tear excepted, by the expiration or earlier termination of this Lease in
accordance with the provisions of this Lease relating to such restoration. In
the event that Tenant does exercise the first Renewal Option in accordance with
the terms of this Lease, the Internal Staircase shall become the property of
Landlord as of the expiration or earlier termination of this Lease and shall be
delivered up to Landlord with the Premises.



12)
Operating Expense Exclusions: Operating Expenses shall not include the
following:

a.
wages, salaries or fringe benefits paid to any employees at or above the grade
of building manager, or where employees devote time to properties other than the
building of which the Premises is a part, the portion properly allocated to such
other properties;

b.
leasehold improvements made for a specific tenant which improvements are not
generally beneficial to all tenants in the Project;





--------------------------------------------------------------------------------




c.
costs incurred in connection with the making of repairs or replacements which
are the obligation of another tenant or occupant of the Project;

d.
brokerage fees or commissions;

e.
financing and refinancing costs in respect of any mortgage or security interest
placed upon the Project or any portion thereof, including payments of principal,
interest, finance or other charges, and any points and commissions in connection
therewith;

f.
costs (including, without limitation, attorneys' fee' and disbursements)
incurred in connection with any judgment, settlement or arbitration award
resulting from any tort liability;

g.
rent or other charges payable under any ground or underlying lease;

h.
costs of any item which are reimbursed to Landlord by other tenants or third
parties, or which are properly chargeable or attributable to a particular tenant
or particular tenants;

i.
costs incurred in connection with Landlord's preparation, negotiation, dispute
resolution and/or enforcement of leases, including court costs and attorneys'
fees and disbursements in connection with any summary proceeding to dispossess
any tenant, or incurred in connection with disputes with prospective tenants,
employees, consultants, management agents, leasing agents, purchasers or
mortgagees;

j.
costs of any additions to or expansions of the Project;

k.
costs of repairs, restoration or replacements occasioned by fire or other
casualty to the extent reimbursed by the insurance maintained by Landlord whose
premiums are Operating Expenses or caused by the exercise of the right of
eminent domain;

l.
any costs in the nature of fees, fines or penalties arising out of Landlord's
breach of any obligation (contractual or at law and including, without
limitation, costs, fines, interest, penalties and costs of litigation incurred
as a result of late payment of taxes and/or utility bills), including attorney's
fees related thereto;

m.
costs associated with operating the entity which constitutes Landlord, as the
same are distinguished from the costs of operation of the Project, including
partnership accounting and legal matters, costs of defending any lawsuits with
any mortgagee (except as the actions of Tenant may be in issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of Landlord's
interest in the Building, costs (including attorneys' fees and costs of
settlement judgments and payments in lieu thereof) arising from claims, disputes
or potential disputes in connection with potential or actual claims, litigation
or arbitration pertaining to Landlord's ownership of the Project;

n.
any charitable or political contributions;

o.
cost of any capital improvements to the Project, except for such costs relating
to capital improvements or other costs incurred in connection with the Project
(i) which are intended to effect economies in the operation or maintenance of
the Project, or any portion thereof, (ii) that are required to comply with
present or anticipated conservation programs, (iii) which are replacements or
modifications of nonstructural items located in the common areas of the Project,
(iv) that are required under any governmental law or regulation (or modification
or such law or regulation) which goes into effect after the Commencement Date,
or (v) which Landlord determines, in its reasonable discretion are necessary to
enhance and improve security at the Project. All such capital improvements and
costs must be capitalized by Landlord under commercially reasonable accounting
principles and the amortized portion of such cost passed through to Tenant as an
Operating Expense;

p.
any costs expressly excluded from Operating Expenses elsewhere in this Lease;

q.
advertising and promotional expenditures, and costs of signs in or on the
Project identifying the owner of the Project, or other tenants' signs;

r.
costs arising from the negligence or willful misconduct of Landlord or its
agents, employees, vendors, contractors, or providers of materials or services;





--------------------------------------------------------------------------------




s.
the costs and expenses incurred in leasing equipment or systems, the cost of
such equipment or systems which would ordinarily constitute a capital
expenditure if the equipment or systems were purchased (but such costs may
constitute Operating Expenses as set forth above with respect to certain capital
expenditures);

t.
depreciation, amortization, principal and interest payments on any mortgages;

u.
amounts paid to Landlord or subsidiaries or affiliates of Landlord for services
rendered to the Project to the extent such amounts exceed the competitive costs
for delivery of such services were they not provided by such related parties;

v.
the purchase or rental price of any sculpture, paintings or other object of fine
art, whether or not installed in, on or upon the Project;

w.
costs of correcting latent defects in the original construction of the Project;

x.
Landlord's general corporate overhead and general administrative expenses,
except to the extent included in the property management services that are
capped in the parenthetical clause in Section 5.1 of this Lease;

y.
costs incurred to comply with applicable laws relating to the removal of
Hazardous Substances (as defined in Section 7.1 of this Lease) from the Project
(except such exclusion shall not affect Tenant's liability for the removal of
any Hazardous Substances in accordance with Section 7 of this Lease);

z.
reserves for Operating Expenses not yet incurred;

aa.
replacements of structural components of the Project and Project foundation; or

ab.
costs incurred to comply with any applicable laws relating to the condition of
the Project to the extent such non-compliance of law existed on the Commencement
Date.



13)
Changes in Services Provided: If, in any calendar year (a “Subsequent Year”)
following the calendar year 2013 (the “Base Expense Year”), a new expense item
that is not a reasonable substitute or replacement for or the evolution of an
existing expense item and is not related to the actual operating expenses
necessary to run the Project, is included in Operating Expenses which was not
included in the Base Expense Year Operating Expenses, then the cost of such new
item shall be added to the Base Expense Stop for purposes of determining the
Additional Rent payable under Section 5 of this Lease for such Subsequent Year.
During each Subsequent Year, the same amount shall continue to be included in
the computation of Operating Expenses for the Base Expense Stop, resulting in
each such Subsequent Year Operating Expenses only including the increase in the
cost of such new item over the Base Expense Stop, as so adjusted. However, if in
any Subsequent Year thereafter, such new item is not included in Operating
Expenses, no such addition shall be made to Base Expense Stop. Conversely, as
reasonably determined by Landlord, when an expense item that was originally
included in the Base Expense Year Operating Expenses is, in any Subsequent Year,
no longer included in Operating Expenses and no new expense item that is a
reasonable substitute or replacement for or the evolution of such existing
expense item has replaced it, then the cost of such item shall be deleted from
the Base Expense Stop for purposes of determining the Additional Rent payable
under Section 5 of this Lease for such Subsequent Year. The same amount shall
continue to be deleted from the Base Expense Stop for each Subsequent Year
thereafter that the item is not included. However, if such expense item is again
included in the Operating Expenses for any Subsequent Year, then the amount of
said expense item originally included in the Base Expense Year Operating
Expenses shall again be added back to the Base Expense Stop.



14)
Cap on Controllable Expenses. Notwithstanding anything to the contrary contained
in Section 5 of this Lease, the aggregate “Controllable Expenses” (as
hereinafter defined) included in Operating Expenses in any calendar year after
the Base Expense Year shall not increase by more than five percent (5%) on an
annual basis, over the actual aggregate Controllable Expenses included in
Operating





--------------------------------------------------------------------------------




Expenses for any preceding calendar year (including the Base Expense Year). For
purposes of this paragraph, “Controllable Expenses” shall mean all Operating
Expenses except: (a) insurance carried by Landlord with respect to the Project
and/or the operation thereof; (b) costs of capital expenditures which constitute
Operating Expenses under Section 5.1 of this Lease; (c) wages, salaries and
other compensation and benefits paid to Landlord's employees, agents or
contractors engaged in the operation, maintenance (including, but not limited
to, janitorial and cleaning services) or security of the Project, to the extent
such wages, salaries and other compensation are incurred as a result of union
labor or government mandated requirements including, but not limited to,
prevailing wage laws and similar requirements; (d) utility expenses relating to
the Project; and (e) Taxes.


15)
Operating Expense Audit: Tenant shall have the right, at its own cost and
expense, to audit or inspect Landlord's records (but not more than once in any
calendar year) with respect to Operating Expenses (the “Right to Audit”). Tenant
shall give Landlord not less than thirty (30) days prior written notice of its
intention to exercise its Right to Audit and such written notice must arrive
within ninety (90) days of Tenant's receipt of the Statement from Landlord for
the year in question, after which time said Right to Audit shall automatically
expire; provided, that if Tenant elects to audit the Operating Expenses pursuant
to the preceding sentence and finds an error with respect to a particular item,
Tenant shall have the right to audit the previous two (2) years of Operating
Expenses with respect to such item. Landlord shall reasonably cooperate with
Tenant during the course of such audit, which shall be conducted during normal
business hours in Landlord's office. Landlord agrees to make such personnel
available to Tenant as is reasonably necessary for Tenant, or for Tenant's
employees or agents to conduct such audit. Tenant shall complete the audit and
present any disputed charges to Landlord, in writing, within three (3) months of
commencing such audit. If Tenant fails to complete the audit and present any
disputed charges to Landlord within the foregoing three (3) month period, then
Tenant shall forfeit any rights to claim a refund, rebate, or return of the
Operating Expenses set forth in the Statement. If, following Landlord's receipt
of the audit and any disputed charges (the “Report Date”), Landlord disputes the
findings contained therein, and Landlord and Tenant are not able to resolve
their differences within thirty (30) days following the Report Date, the dispute
shall be resolved by binding arbitration as follows: Landlord and Tenant shall
each designate an independent certified public accountant, which shall in turn
jointly select a third independent Certified Public Accountant (the “Third
CPA”). The Third CPA, within thirty (30) days of selection, shall, at Tenant's
sole expense, audit the relevant records and certify the proper amount within.
That certification shall be final and conclusive. If the Third CPA determines
that the amount of Operating Expenses billed to Tenant was incorrect, the
appropriate party shall pay to the other party the deficiency or overpayment, as
applicable, within thirty (30) days following delivery of the Third Party CPA's
decision, without interest. Tenant agrees to keep all information thereby
obtained by Tenant confidential and to obtain the agreement of its CPA and Third
CPA to keep all such information confidential. Notwithstanding anything herein
to the contrary, if such certification by the Third CPA indicates that a refund
owing Tenant exceeds the aggregate amount properly payable by Tenant pursuant to
the terms of this Lease by five percent (5%) or more, then Landlord shall
reimburse Tenant at such time any reasonable out-of-pocket audit expenses;
provided, however, that in no event shall Landlord be required to reimburse
Tenant for any cost and expense in excess of $5,000.00 per each year included in
the applicable audit.



16)
Compliance with Laws: Landlord shall maintain and operate the common areas and
the other portion of the Project not occupied by tenants in compliance with all
applicable Laws. Landlord shall be responsible for causing all common areas of
the Project to comply with fire and life safety requirements as required by Law.
Landlord also shall be responsible for removal of barriers in the common area of
the Project to the extent Landlord or an appropriate government authority
determines that such





--------------------------------------------------------------------------------




removal is required pursuant to Title III of Americans with Disabilities Act of
1990 (“ADA”) unless the need for such removal is caused by the particular use of
the Premises by Tenant or Initial Alterations or Alterations initiated or
constructed by Tenant. Tenant shall be responsible, at its sole cost and
expense, for making any changes or modifications required by the ADA as a result
of Tenant's particular use of the Premises or Alterations or Initial Alterations
initiated or constructed by Tenant.


17)
Parking: Throughout the Term, Tenant shall be provided with a minimum of four
(4) unreserved parking spaces on the Project per 1,000 rentable square feet of
the Premises and reserved covered spaces under the Project in a ratio of one (1)
parking space per 3,400 SF of space then under lease, in a location assigned by
Landlord. Tenant's use of such parking spaces shall be subject to such
reasonable uniform rules and regulations that Landlord may adopt for all tenants
of the Project.



18)
Intentionally Deleted.



19)
Generator Pad: Tenant may-at Tenant's sole cost and expense and subject to
Landlord's reasonable approval and the other provisions of this Lease relating
to Alterations or Initial Alterations, as applicable- install an emergency
generator for the Premises in the location indicated on Exhibit C-1 or such
other location as is mutually agreed to by Landlord and Tenant. Tenant shall be
solely responsible for the maintenance and operation of the generator and any
screening or ancillary infrastructure or connection to the Project's electrical
system. Tenant shall have the right to remove the generator system from the
Project on or prior to the expiration of the Term; provided, however, that
Tenant shall promptly repair any damage to the Project caused by such removal
and restore the property on which the generator was located to substantially the
condition existing prior to its installation.



20)
Landlord's Representation. As of the Lease Date, Landlord represents and
warrants that the Project is zoned “ORD” by the Town of Cary and that office,
business, and professional uses are allowed under such zoning, subject to the
Town of Cary Land Development Ordinance as the same may be modified from time to
time. Tenant is attempting to obtain a zoning certification letter from the Town
of Cary to assure itself that its intended use of the Premises complies with the
Town of Cary Land Development Ordinance. In the event that such letter is not
received prior to the execution of this Lease by Landlord and Tenant, this Lease
and the obligations of both parties shall be subject to and contingent on the
receipt of such letter. Landlord shall have the right but not the obligation to
pursue the obtaining of such letter on behalf of Tenant.







--------------------------------------------------------------------------------








EXHIBIT C-1

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------






EXHIBIT D
RULES & REGULATIONS
Landlord shall control and operate the common areas, and the facilities
furnished for the common use of tenants in such manner as Landlord deems best
for the benefit of the tenants generally. Adherence to the rules and regulations
listed below will aid in each tenant's full use and enjoyment of the common
areas.
A. The common areas of the property shall not be obstructed by Tenant or used
for any purpose other than ingress and egress to and from Tenant's Premises. No
tenant shall permit the visit to its Premises of persons in such number or under
such conditions to interfere with the use by other tenants of the common areas.
B.
Outside storage of any kind is strictly prohibited without Landlord's written
consent.

C.
Tenant, its servants, agents, invitees, employees and/or licensees shall only
park on or utilize parking and loading areas directly related to such Tenant's
premises. No parking space shall be designated reserved or marked for special
use without Landlord's written consent. Tenant shall not park in a manner which
would block or restrict the access of other tenants to their leased premises.

D.
Tenant will not inscribe, affix or otherwise display signs, advertisements or
notices in, on, or behind any windows, walls, doors, partitions or other part of
the exterior of the property without prior written consent of Landlord. Any sign
of a temporary nature will not be permitted.

E.
Tenant will not attach or place awnings, antennas, satellites or other
projections on the outside walls or any exterior portion of the property without
prior written consent of Landlord.

F.
No curtains, blinds, shades or screens will be attached to, hung in or used in
connection with any window or door of the Premises unless previously approved by
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed.

G.
Tenant shall not receive, store or otherwise handle any product, material or
merchandise which is explosive or highly flammable without prior written consent
of Landlord.

H.
Tenant shall not permit nor take any action that would constitute a nuisance or
would disturb or endanger any other tenants of the property or unreasonably
interfere with their use of their respective premises.

I.
The plumbing facilities will not be used for any purpose other than that for
which they are constructed, and no foreign substance of any kind will be
disposed into them. The cost and expense of any breakage, stoppage, damage or
excessive usage resulting from a violation of this provision by Tenant, its
employees, agents or invitees will be borne by Tenant.

J.
Tenant agrees that the point pressure resulting from Tenant's racking system,
inventory, forklifts and/or equipment shall not exceed allowable design floor
loading for the floor slabs in the Premises.

K.
Tenant will not permit the Premises to be used for any purpose or in any manner
that would render the insurance thereon void or the insurance risk more
hazardous.

L.
Tenant shall comply with all governmental laws, ordinances and regulations
applicable to the operation of its business in the Premises and to the use of
the Premises and shall promptly comply with all governmental orders and
directives for the correction, prevention and abatement of nuisances in or upon,
or connected with, the Premises, all at Tenant's sole cost and expense.

M.
Tenant shall not allow smoking in the Premises or elsewhere in the Project.
Smoking is allowed in designated areas outside of the Project only. Landlord
reserves the right to relocate smoking areas from time to time.

N.
Tenant shall comply with Landlord's standard move-out policy upon vacating the
Premises.





